     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.365 Page 1 of 69




 1    Brian M. Holm (California State Bar No. 255691)
      HOLM LAW GROUP, PC
 2    171 Saxony Road, Suite 203
 3    Encinitas, California 92024
      p. 858.433.2001 f. 888.483.3323
 4    brian@holmlawgroup.com
 5
      John J. O’Brien (California State Bar No. 253392)
 6    THE O’BRIEN LAW FIRM, APLC
      1804 Garnet Ave., Suite 408
 7    San Diego, California 92109
 8    p. 619.535.5151
      john@theobrienlawfirm.com
 9
      Edward D. Chapin (California State Bar No. 53287)
10    echapin2@sanfordheisler.com
11    Cara W. Van Dorn (California State Bar No. 321669)
      cvandorn@sanfordheisler.com
12    SANFORD HEISLER SHARP, LLP
      655 W Broadway, Suite 1700
13    San Diego, CA 92101
14    p. (619) 577-4253 f. (619) 577-4250
15    Attorneys for Plaintiffs
16
                                 UNITED STATES DISTRICT COURT
17
                           SOUTHERN DISTRICT OF CALIFORNIA
18
19    JANE DOE NOS. 1 through 50, inclusive,         Case No.: 3:20-CV-02440-WQH-KSC
      individuals,
20                                                   Judicial Officer: William Q. Hayes
           Plaintiffs,                               Dept.: 14B
21
22    v.
                                             FIRST AMENDED COMPLAINT FOR
23    MG FREESITES, LTD., dba “PORNHUB,” DAMAGES AND ATTORNEYS’ FEES
24    a foreign entity; MINDGEEK S.A.R.L. a  PURSUANT TO 18 U.S.C. § 1595
      foreign entity; and MINDGEEK USA
25    INCORPORATED, a Delaware corporation; DEMAND FOR JURY TRIAL
      9219-1568 QUEBEC, INC., dba
26    “MindGeek,” a foreign entity; and MG
27    BILLING US CORP., dba “Probiller.com,”
      a Delaware corporation,
28
            Defendants.
                                                 1                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.366 Page 2 of 69




 1           Jane Doe Nos. 1 through 50 (collectively “Plaintiffs”) hereby allege as follows:
 2                                                    I.
 3                                              THE PARTIES
 4    a.     PLAINTIFFS
 5           1.     Plaintiff Jane Doe No. 1 is a United States citizen who resided outside of this
 6    judicial district at all relevant times alleged herein.
 7           2.     Plaintiff Jane Doe No. 2 is a United States citizen who resided outside of this
 8    judicial district at all relevant times alleged herein.
 9           3.     Plaintiff Jane Doe No. 3 is a United States citizen who resided outside of this
10    judicial district at all relevant times alleged herein.
11           4.     Plaintiff Jane Doe No. 4 is a United States citizen who resided outside of this
12    judicial district at all relevant times alleged herein.
13           5.     Plaintiff Jane Doe No. 5 is a United States citizen who resided outside of this
14    judicial district at all relevant times alleged herein.
15           6.     Plaintiff Jane Doe No. 6 is a United States citizen who resided within this
16    judicial district at all relevant times alleged herein.
17           7.     Plaintiff Jane Doe No. 7 is a United States citizen who resided within this
18    judicial district when the actions occurred giving rise to her claims herein and now
19    resides outside this judicial district.
20           8.     Plaintiff Jane Doe No. 8 is a United States citizen who resided within this
21    judicial district when the actions occurred giving rise to her claims herein and now
22    resides outside this judicial district.
23           9.     Plaintiff Jane Doe No. 9 is a United States citizen who resided outside of this
24    judicial district at all relevant times alleged herein.
25           10.    Plaintiff Jane Doe No. 10 is a United States citizen who resided outside of
26    this judicial district at all relevant times alleged herein.
27           11.    Plaintiff Jane Doe No. 11 is a United States citizen who resided outside of
28    this judicial district at all relevant times alleged herein.

                                                      2                        Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.367 Page 3 of 69




 1           12.    Plaintiff Jane Doe No. 12 is a United States citizen who resided outside of
 2    this judicial district at all relevant times alleged herein.
 3           13.    Plaintiff Jane Doe No. 13 is a United States citizen who resided outside of
 4    this judicial district at all relevant times alleged herein.
 5           14.    Plaintiff Jane Doe No. 14 is a United States citizen who resided outside of
 6    this judicial district at all relevant times alleged herein.
 7           15.    Plaintiff Jane Doe No. 15 is a United States citizen who resided within this
 8    judicial district when the actions occurred giving rise to her claims herein and now
 9    resides outside this judicial district.
10           16.    Plaintiff Jane Doe No. 16 is a United States citizen who resided outside of
11    this judicial district at all relevant times alleged herein.
12           17.    Plaintiff Jane Doe No. 17 is a United States citizen who resided outside of
13    this judicial district at all relevant times alleged herein.
14           18.    Plaintiff Jane Doe No. 18 is a United States citizen who resided outside of
15    this judicial district at all relevant times alleged herein.
16           19.    Plaintiff Jane Doe No. 19 is a citizen of Canada and resided outside of this
17    judicial district at all relevant times alleged herein.
18           20.    Plaintiff Jane Doe No. 20 is a United States citizen who resided outside of
19    this judicial district at all relevant times alleged herein.
20           21.    Plaintiff Jane Doe No. 21 is a United States citizen who resided outside of
21    this judicial district at all relevant times alleged herein.
22           22.    Plaintiff Jane Doe No. 22 is a United States citizen who resided outside of
23    this judicial district at all relevant times alleged herein.
24           23.    Plaintiff Jane Doe No. 23 is a United States citizen who resided outside of
25    this judicial district at all relevant times alleged herein.
26           24.    Plaintiff Jane Doe No. 24 is a United States citizen who resided outside of
27    this judicial district at all relevant times alleged herein.
28

                                                      3                        Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.368 Page 4 of 69




 1           25.    Plaintiff Jane Doe No. 25 is a United States citizen who resided outside of
 2    this judicial district at all relevant times alleged herein.
 3           26.    Plaintiff Jane Doe No. 26 is a United States citizen who resided outside of
 4    this judicial district at all relevant times alleged herein.
 5           27.    Plaintiff Jane Doe No. 27 is a United States citizen who resided outside of
 6    this judicial district at all relevant times alleged herein.
 7           28.    Plaintiff Jane Doe No. 28 is a citizen of Canada and resided outside of this
 8    judicial district at all relevant times alleged herein.
 9           29.    Plaintiff Jane Doe No. 29 is a United States citizen who resided outside of
10    this judicial district at all relevant times alleged herein.
11           30.    Plaintiff Jane Doe No. 30 is a United States citizen who resided outside of
12    this judicial district at all relevant times alleged herein.
13           31.    Plaintiff Jane Doe No. 31 is a United States citizen who resided outside of
14    this judicial district at all relevant times alleged herein.
15           32.    Plaintiff Jane Doe No. 32 is a United States citizen who resided within this
16    judicial district at all relevant times alleged herein.
17           33.    Plaintiff Jane Doe No. 33 is a United States citizen who resided outside of
18    this judicial district at all relevant times alleged herein.
19           34.    Plaintiff Jane Doe No. 34 is a United States citizen who resided outside of
20    this judicial district at all relevant times alleged herein.
21           35.    Plaintiff Jane Doe No. 35 is a United States citizen who resided outside of
22    this judicial district at all relevant times alleged herein.
23           36.    Plaintiff Jane Doe No. 36 is a citizen of Canada and resided outside of this
24    judicial district at all relevant times alleged herein.
25           37.    Plaintiff Jane Doe No. 37 is a United States citizen who resided outside of
26    this judicial district at all relevant times alleged herein.
27           38.    Plaintiff Jane Doe No. 38 is a United States citizen who resided outside of
28    this judicial district at all relevant times alleged herein.

                                                      4                        Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.369 Page 5 of 69




 1           39.    Plaintiff Jane Doe No. 39 is a United States citizen who resided outside of
 2    this judicial district at all relevant times alleged herein.
 3           40.    Plaintiff Jane Doe No. 40 is a United States citizen who resided outside of
 4    this judicial district at all relevant times alleged herein.
 5           41.    Plaintiff Jane Doe No. 41 is a citizen of Canada and resided outside of this
 6    judicial district at all relevant times alleged herein.
 7           42.    Plaintiff Jane Doe No. 42 is a United States citizen who resided outside of
 8    this judicial district at all relevant times alleged herein.
 9           43.    Plaintiff Jane Doe No. 43 is a United States citizen who resided outside of
10    this judicial district at all relevant times alleged herein.
11           44.    Plaintiff Jane Doe No. 44 is a United States citizen who resided outside of
12    this judicial district at all relevant times alleged herein.
13           45.    Plaintiff Jane Doe No. 45 is a United States citizen who resided outside of
14    this judicial district at all relevant times alleged herein.
15           46.    Plaintiff Jane Doe No. 46 is a United States citizen who resided outside of
16    this judicial district at all relevant times alleged herein.
17           47.    Plaintiff Jane Doe No. 47 is a United States citizen who resided outside of
18    this judicial district at all relevant times alleged herein.
19           48.    Plaintiff Jane Doe No. 48 is a United States citizen who resided outside of
20    this judicial district at all relevant times alleged herein.
21           49.    Plaintiff Jane Doe No. 49 is a United States citizen who resided outside of
22    this judicial district at all relevant times alleged herein.
23           50.    Plaintiff Jane Doe No. 50 is a United States citizen who resided outside of
24    this judicial district at all relevant times alleged herein.
25    b.     DEFENDANTS
26           51.    At all relevant times alleged herein, defendant MindGeek S.a.r.l. is a foreign
27    entity (a Société à responsabilité limitée) conducting business throughout the United
28    States, including within the Southern District of California. MindGeek S.a.r.l., formerly

                                                      5                        Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.370 Page 6 of 69




 1    known as ManWin, is the convergence of two large pornography companies, Mansef and
 2    InterTube. Over the last decade, MindGeek S.a.r.l. went on an acquisition spree buying
 3    up its competition and now owns and operates over 100 pornographic websites,
 4    production companies, and brands. MindGeek S.a.r.l. has, for all intents and purposes,
 5    monopolized the pornography industry, and is believed to own and/or control the
 6    majority of the pornography on the Internet, much of which it distributes for free, to any
 7    person with a web connection, regardless of age. Although incorporated in Luxembourg,
 8    MindGeek S.a.r.l.’s principal place of business is Montreal, Canada, with satellite offices
 9    in, among other places, San Diego, Los Angeles, San Francisco, London, Bucharest
10    (Romania), and Nicosia (Cyprus).
11          52.    At all relevant times alleged herein, defendant MG Freesites, Ltd. is a
12    foreign entity incorporated in the Republic of Cyprus conducting business throughout the
13    United States and California, including within the Southern District of California. Upon
14    information and belief, MG Freesites, Ltd. is a wholly owned subsidiary of MindGeek
15    S.a.r.l, either directly or through intermediary companies that are also under the control
16    of MindGeek S.a.r.l. Upon information and belief, MG Freesites, Ltd. is predominantly
17    under the control of and operated by directors, officers and employees working in
18    MindGeek’s offices in the United States and Canada, with little business operations being
19    conducted within the Republic of Cyprus where MG Freesites, Ltd. is incorporated.
20          53.    Defendant MindGeek USA Incorporated is a corporation incorporated in the
21    State of Delaware, with its principal executive office at 21800 Oxnard Street, Suite 150,
22    Woodland Hills, CA 91367 and several offices in Southern California. Upon information
23    and belief, MindGeek USA Incorporated is a wholly owned subsidiary of MindGeek
24    S.a.r.l., either directly or through intermediary companies also under the control of
25    MindGeek S.a.r.l.
26          54.    Defendant MG Billing US Corp. is a credit card processing corporation
27    incorporated in the State of Delaware, with its principal executive office at 21800 Oxnard
28    Street, Suite 150, Woodland Hills, CA 91367, that conducts business as “Probiller.com.”

                                                   6                           Case No. 20CV02440
                                FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.371 Page 7 of 69




 1          55.    Defendant 9219-1568 Quebec, Inc. is a company organized and existing
 2    under the laws of Canada with a principal place of business located in Montreal, though it
 3    conducts business as “Mindgeek” throughout the United States, including within the State
 4    of California and this District.
 5          56.    MindGeek S.a.r.l., MG Freesites, Ltd., MindGeek USA Incorporated, MG
 6    Billing US Corp., and 9219-1568 Quebec, Inc., as well as all of these entities’ subsidiary
 7    and sister companies, are collectively referred to as “MindGeek” or the “Defendants”
 8    herein.
 9          57.    Upon information and belief, MindGeek has incorporated dozens of
10    subsidiaries and sister companies around the world for the purpose of avoiding liabilities
11    and to hide the identity of the entities and individuals behind its corporate actions. Upon
12    information and belief, MindGeek S.a.r.l and all other MindGeek entities operate as a
13    single business enterprise solely dedicated to producing, distributing, and monetizing
14    pornography on the Internet. In doing all acts alleged herein, and as a business generally,
15    MindGeek USA Incorporated, MindGeek S.a.r.l., MG Freesites, Ltd., MG Billing US
16    Corp., 9219-1568 Quebec, Inc., and all of their subsidiary and sister companies were and
17    are alter egos of one another.
18          58.    Plaintiffs are unaware of any MindGeek-related entity that does not act at
19    the direction of the MindGeek enterprise operated by the Defendants.
20          59.    Upon information and belief, and in particular, the Defendants: (a)
21    commingled their funds and other assets, failed to segregate funds between them, and
22    have without authorization diverted corporate funds and assets for noncorporate uses; (b)
23    treated each other’s assets as their own; (c) issued shares of one other to themselves and
24    third parties haphazardly and without authority; (d) held themselves out as being
25    personally liable for the debts of each other; (e) failed to maintain minutes and corporate
26    records, and confused the records of the separate entities; (f) used the same business
27    locations and employed the same employees; (g) failed to adequately capitalize the
28    entities; (h) used each other as a conduit for a single venture of themselves; (i) failed to

                                                    7                           Case No. 20CV02440
                                FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.372 Page 8 of 69




 1    maintain arm’s length relationships among themselves; and (j) diverted assets without
 2    consideration from/to one another to the detriment of creditors, including Plaintiffs.
 3    Recognition of the privilege of separate existences between the Defendants would
 4    promote injustice, unfairness, and fraud. Any separateness is to be disregarded. As such,
 5    these defendants are jointly and severally liable in this action as alter egos.
 6          60.    In doing all things alleged herein, Defendants were agents, servants,
 7    representatives, partners, joint venturers, affiliates, parents, subsidiaries, and/or
 8    employees of each other in the acts and/or omissions herein alleged. The Defendants
 9    were acting within the course and scope of their authority as such agents, servants,
10    representatives, partners, joint venturers, affiliates, parents, subsidiaries, and/or
11    employees and with the permission, authorization, consent, and ratification of each other.
12                                                  II.
13                                  JURISDICTION AND VENUE
14    a.    SUBJECT MATTER JURISDICTION
15          61.    This Court has original subject matter jurisdiction over the private right of
16    action for victims of sex trafficking under 28 U.S.C. § 1331.
17          62.    Plaintiffs’ claims arise under 18 U.S.C. § 1595, which states, “[a]n
18    individual who is a victim of a violation of this chapter may bring a civil action…in an
19    appropriate district court of the United States. . . .” 18 U.S.C. § 1595(a).
20    b.    PERSONAL JURISDICTION
21          63.    This Court has personal jurisdiction over all Defendants. MindGeek USA
22    Incorporated and MG Billing US Corp. are both domiciled and maintain their principal
23    places of business are in California. Each of the five Defendants has minimum contacts
24    with California such that maintenance of the suit does not offend traditional notions of
25    fair play and substantial justice. Defendants have purposefully availed themselves of
26    California jurisdiction, there is a substantial nexus between Plaintiffs’ claims and
27    Defendants’ California-based activities, and jurisdiction is fair.
28

                                                     8                            Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.373 Page 9 of 69




 1          64.    More specifically, by operating interactive commercial websites and
 2    transacting various forms of business related thereto in California (e.g., contracting with
 3    California residents and knowingly and repeatedly transmitting currency and computer
 4    files to and from California over the Internet), all of the Defendants purposefully availed
 5    themselves of doing business in California. Among other things, the Defendants
 6    purposefully: (a) directed their activities at California residents; (b) derived benefit from
 7    their activities in California; (c) created a substantial connection with California; (d)
 8    engaged in significant activities within California; (e) created continuing obligations
 9    between themselves and residents of California; and (f) caused liability-producing acts
10    and foreseeable consequences in California.
11          65.    Further, there exists personal jurisdiction as MindGeek S.a.r.l., MG
12    Freesites, Ltd., and 9219-1568 Quebec, Inc. were and are agents, partners, alter egos,
13    ratified the conduct, and have substantial control of and over forum-based MindGeek
14    USA Incorporated and MG Billing US Corp.
15          66.    Finally, Defendants contracted and partnered with the forum-based
16    perpetrators of the subject sex trafficking to split revenues that Defendants generated by
17    advertising, marketing, selling, and exploiting videos it solicited from GirlsDoPorn
18    featuring victims of the GirlsDoPorn sex trafficking venture. Particularly, pursuant to its
19    partnership with GirlsDoPorn as part of its “Viewshare Program,” defendant MG
20    Freesites, Ltd. processed revenue for and made monthly payments to the forum-based sex
21    traffickers representing GirlsDoPorn’s share of revenues MG Freesites Ltd. received by
22    advertising, marketing, selling, and exploiting the victims’ sex trafficking videos on MG
23    Freesites, Ltd.’s websites. Plaintiffs are informed and believe and allege thereon that MG
24    Billing US Corp. processed payments for Plaintiffs’ videos published on MindGeek’s
25    Viewshare Program and received affiliate fees processed by GirlsDoPorn’s credit card
26    processors for subscriptions purchased on GirlsDoPorn.com after MindGeek redirected
27    users from one of its Tubesites to GirlsDoPorn.com. Plaintiffs are informed and believe
28    and allege thereon that 9219-1568 Quebec, Inc. hired and managed employees that

                                                    9                            Case No. 20CV02440
                                FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.374 Page 10 of 69




 1     published, maintained, advertised, edited, and optimized GirlsDoPorn’s videos, including
 2     videos of Plaintiffs, on MindGeek’s Tubesites.1
 3     c.     VENUE
 4            67.    Venue is proper in the United States District Court for the Southern District
 5     of California pursuant to 28 U.S.C. §§ 1391(b)(2), (b)(3), (c)(2), and (d) in that a
 6     substantial part of the events or omissions giving rise to the claims occurred in this
 7     district and the corporate defendants are subject to personal jurisdiction in this district.
 8     Particularly, the subject sex trafficking actions occurred in San Diego, California. Many
 9     of the perpetrators are currently in custody and being prosecuted for sex trafficking in this
10     judicial district. Further, MindGeek contracted and maintained a business partnership
11     with the perpetrators of the subject sex trafficking within this judicial district and made
12     payments to financial institutions within this judicial district as part of that relationship.
13     MindGeek maintains an office situated in and conducts substantial business within this
14     judicial district. Finally, several plaintiffs reside within this judicial district.
15                                                    III.
16                                       SUMMARY OF CLAIMS
17            68.    Federal law defines the crime of sex trafficking as knowingly recruiting,
18     enticing, harboring, transporting, or soliciting a person to engage in a commercial sex act
19     knowing or in reckless disregard of the fact that force, threats of force, fraud, coercion, or
20
21     1
        MindGeek operates its freesites, including, PornHub.com, YouPorn.com,
22     RedTube.com, and Tube8.com through its subsidiary, MG Freesites, Ltd. See Complaint
23     at ¶ 2, MG Freesites, Ltd. v. ScorpCast, No. 1:20-cv-01012-CFC (D. Del. July 28, 2020)
       (MG Freesites, Ltd. representing that it operates www.pornhub.com). Further, MindGeek
24     appears to operate www.pornhubpremium.com through multiple entities: it is copyrighted
25     by “MG Cyprus Limited,” while its customer service and billing pages state it is owned
       and operated by “MG Billing US Corp, 2300 Empire Avenue, 7th Floor, Burbank, CA
26
       91504 USA” and “MG Billing Limited, 195-197 Old Nicosia-Limassol Road, Dali
27     Industrial Zone 2540, Block 1, Cyprus,” and its terms of service state it is “operated by
28     MG Freesites Ltd, Block 1, 195-197 Old Nicosia-Limassol Road, Dali Industrial zone,
       Cyprus 2540.”
                                                       10                            Case No. 20CV02440
                                  FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.375 Page 11 of 69




 1     any combination thereof were used in the process. 18 U.S.C. § 1591(a)(1). A person
 2     also commits criminal sex trafficking if he or she knowingly benefits, financially or by
 3     receiving anything of value, from participation in a venture engaged in sex trafficking if
 4     the person knows or has recklessly disregarded the fact that illegal means were used in
 5     the process. 18 U.S.C. § 1591(a)(2).
 6           69.    From 2007 until October 2019, Michael Pratt (“Pratt”), Matthew Wolfe
 7     (“Wolfe”), Douglas Wiederhold (“Wiederhold”), and Andre Garcia (“Garcia”) ran a
 8     sex trafficking venture out of San Diego, California known as “GirlsDoPorn.”2 For over
 9     a decade, GirlsDoPorn sex-trafficked hundreds of high school and college-aged women
10     using fraud, coercion, and intimidation to get the young women to film pornographic
11     videos under the false pretense that the videos would remain private, off the Internet, and
12     never be seen in North America. In reality, GirlsDoPorn intended to publish the videos
13     on its subscription website, as well as to dozens of other heavily trafficked websites
14     available to anyone with an Internet connection, as it had done with hundreds of its prior
15     videos. GirlsDoPorn (and MindGeek) knew the illegal and unconsented publication of a
16     victim’s sex video would upend the victim’s life. Once published, GirlsDoPorn’s victims
17     were brutally harassed by peers and strangers, effectively turning them into pariahs in
18     their own communities. The victims were ostracized by friends and family, many lost
19     their jobs, and some were expelled from college. The relentless harassment caused all
20     victims to become suicidal and some even attempted such.
21           70.    In June 2016, four victims filed an action in the Superior Court of California,
22     County of San Diego (“San Diego Superior Court”) against GirlsDoPorn for, among
23     other things, intentional misrepresentation, concealment, and misappropriation of
24     likeness (“State Court Action”). By November 2017, an additional eighteen victims
25     ///
26     ///
27
       2
28       The individuals, websites and the offshore and domestic entities used to operate this sex
       trafficking venture are collectively referred to herein as “GirlsDoPorn.”

                                                    11                         Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.376 Page 12 of 69




 1     had joined the State Court Action, for a total of twenty-two plaintiffs.3 After nearly three
 2     years of extensive litigation, on August 19, 2019, the State Court Action proceeded to a
 3     bench trial before the Honorable Kevin A. Enright, which was covered heavily by the
 4     media.
 5           71.    On October 9, 2019—as victim testimony accumulated—the United States
 6     Attorney for the Southern District of California charged GirlsDoPorn’s three principals
 7     (Pratt, Wolfe, Garcia) and three others with federal sex trafficking and conspiracy to
 8     commit sex trafficking under 18 U.S.C. § 1591 (“Section 1591”). A grand jury
 9     indictment unsealed about a month later formally charged them with these crimes.4 The
10     grand jury also indicted Pratt for Production of Child Pornography in violation of 18
11     U.S.C. § 2251, subs. (a) and (e). Wolfe and Garcia were arrested on or about October 9,
12     2019. Pratt escaped to Mexico and is currently a fugitive of justice on the Federal Bureau
13     of Investigation’s Most Wanted List.
14           72.    The civil trial in the State Court Action concluded on November 26, 2019,
15     about six weeks after the arrests. On January 2, 2020, the Honorable Kevin A. Enright
16     issued a nearly two-hundred-page proposed statement of decision5 detailing the “fraud,
17     intimidation and coercion” GirlsDoPorn used to coax its victims into filming adult
18     videos. The decision collectively awarded the twenty-two plaintiffs nearly $13 million in
19     compensatory and punitive damages, voided all contracts as part and parcel of the
20     fraudulent and coercive scheme, and enjoined GirlsDoPorn from using their fraudulent
21     and coercive practices in any future business dealings. Later, the San Diego Superior
22     Court awarded the plaintiffs another nearly $8 million in attorney fees and costs.
23
24     3
        The complaints from the State Court Action (San Diego Superior Court Case Nos. 37-
25     2016-00019027-CU-FR-CTL, 37-2017-00033321-CU-FR-CTL and 37-2017-00043712-
       CU-FR-CTL) are hereby incorporated by reference as though set forth fully herein.
26     4
        The Indictment from United States v. Pratt, No. 19:CR-4488-JLS (S.D. Cal. Nov. 7,
27     2019), ECF No. 34, is hereby incorporated by reference as though set forth fully herein.
       5
28       The Final Statement of Decision, entered on April 27, 2020, is hereby incorporated by
       reference as though set forth fully herein.

                                                    12                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.377 Page 13 of 69




 1           73.    Garcia pled guilty to sex trafficking under Section 1591 and conspiracy to
 2     commit sex trafficking for his role in the GirlsDoPorn sex trafficking venture.6 Garcia is
 3     set to be sentenced by the Honorable Janis L. Sammartino in the coming months. Wolfe
 4     remains in federal custody in San Diego awaiting trial. Pratt is still at large.
 5           74.    Over the last two decades, United States Congress has taken significant
 6     measures to fight sex trafficking as criminals began utilizing the Internet to perpetrate
 7     and monetize their crimes. Part of Congress’ fight includes making it more difficult for
 8     traffickers to carry out and profit from their crimes by deterring otherwise law-abiding
 9     businesses from providing services to suspected traffickers. Pursuant to 18 U.S.C. §
10     1595 (“Section 1595”), any business that “knew or should have known” it was profiting
11     from its participation in a sex trafficking venture is civilly liable to the victims for
12     damages and attorney fees. Section 1595 presents businesses frequented by sex
13     traffickers (e.g., hotels, websites, social media platforms, and online dating applications)
14     with a choice: either deny services to suspected sex traffickers, or provide services to the
15     suspected traffickers and accept the profits from the transaction but risk civil liability to
16     the sex trafficking victims.
17           75.    MindGeek operates some of the most popular pornographic websites in the
18     world, including the 8th most popular website in the United States, www.PornHub.com.
19     In 2011, MindGeek contracted with GirlsDoPorn and began advertising, selling,
20     marketing, and exploiting videos featuring GirlsDoPorn’s sex trafficking victims on its
21     websites. Having accepted GirlsDoPorn into its coveted Content Partner Program,
22     MindGeek participated in GirlsDoPorn’s sex trafficking venture by taking active steps to
23     promote GirlsDoPorn videos, push the GirlsDoPorn brand, spread GirlsDoPorn content
24     throughout its network of pornography websites, and maximize GirlsDoPorn’s
25     subscription sales.
26     ///
27
       6
28      See Plea Agreement, United States v. Pratt, Case No. 19:CR-4488-JLS (S.D. Cal.), ECF
       No. 138.

                                                      13                           Case No. 20CV02440
                                  FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.378 Page 14 of 69




 1           76.    On information and belief, MindGeek received millions of dollars through
 2     its partnership with GirlsDoPorn by, among other things, collecting affiliate referral fees,
 3     advertisement sales, and revenue from MindGeek’s own subscription websites.
 4     MindGeek’s business materially benefitted from the increased traffic to its Tubesites
 5     driven by GirlsDoPorn’s cult-like following and the thousands of people who logged onto
 6     MindGeek’s websites to view pornographic videos of women they knew for free.
 7           77.    As early as 2009, MindGeek knew GirlsDoPorn was running a sex
 8     trafficking scheme by using fraud, coercion, and intimidation as part of its customary
 9     business practices to cause women to film pornographic videos. MindGeek was aware of
10     this because GirlsDoPorn’s victims sent MindGeek complaints detailing the fraud and
11     coercion they were subjected to by GirlsDoPorn and/or hired “takedown companies,”
12     which submitted hundreds of Digital Millennium Copyright Act (“DMCA”) takedown
13     requests to MindGeek on their behalf. Furthermore, several brave victims described their
14     harrowing experiences in publicly available statements, and GirlsDoPorn itself posted
15     publicly available anecdotes in which it admits to and jokes about its use of fraud,
16     intimidation, and coercion.
17           78.    When the State Court Action was filed in June 2016 and MindGeek was
18     served with a subpoena for records shortly thereafter, there can be no doubt that
19     MindGeek was fully aware of GirlsDoPorn’s unlawful business practices.
20           79.    Despite this knowledge, MindGeek continued to partner with GirlsDoPorn,
21     never cutting ties or even bothering to investigate or question its business partner
22     regarding the mounting evidence of sex trafficking that MindGeek received. On
23     information and belief, MindGeek contracted with, marketed for, and processed revenue
24     for GirlsDoPorn because of the value of its illegal sex trafficking videos. In fact,
25     MindGeek continued its partnership with GirlsDoPorn until October 2019 when the
26     Department of Justice shut down GirlsDoPorn by arresting and indicting its principals—
27     at which point, there was no longer a company left for MindGeek to partner with. Of
28     note, even after severing its partnership with GirlsDoPorn, MindGeek continued to host

                                                    14                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.379 Page 15 of 69




 1     and profit from GirlsDoPorn’s videos, including those featuring Plaintiffs.
 2           80.    MindGeek’s repeated decisions to ignore the many red flags signaling
 3     GirlsDoPorn was engaged in sex trafficking prior to the filing of criminal charges in
 4     October 2019, easily establish “reckless disregard,” which is sufficient for criminal
 5     liability under Section 1591.
 6           81.    However, Plaintiffs need only show that MindGeek should have known that
 7     GirlsDoPorn was engaged in sex trafficking in order to establish civil liability for
 8     damages and attorney fees under Section 1595—a standard that is far surpassed here.7
 9     Any ignorance MindGeek may have had to GirlsDoPorn’s business practices is a direct
10     result of its own negligence, which still triggers Section 1595 liability.
11           82.    MindGeek knew it was partnering with, distributing revenue to, and
12     profiting from a sex trafficking venture for years. MindGeek also knew of the significant
13     harassment and trauma GirlsDoPorn’s victims were enduring as a result of its continued
14     publication of the victims’ videos. MindGeek simply did not care and continued to
15     partner with GirlsDoPorn until it was no longer profitable. MindGeek’s actions were
16     malicious, oppressive, and taken in reckless disregard of the Plaintiffs’ rights. Plaintiffs
17     are therefore entitled to punitive damages against MindGeek to punish MindGeek for its
18     reprehensible actions and to deter others from taking similar actions in the future.
19                                                  IV.
20                                     FACTUAL BACKGROUND
21     A.    THE AFFILIATE MARKETING RELATIONSHIP BETWEEN PAYSITES SUCH AS
22           GIRLSDOPORN.COM AND FREESITES SUCH AS PORNHUB.COM
23           83.    The online pornography industry consists of two types of websites:
24     “paysites” and “freesites.” As the name suggests, “freesites” allow the public to view
25     videos for free, without requiring any membership, payment, age verification, or personal
26
       7
        “The phrase ‘knew or should have known’ echoes common language used in describing
27     an objective standard of negligence.” A.B. v. Marriott Int’l, Inc., No. 19-5770, 2020 WL
28     1939678, at *7 (E.D. PA, Apr. 22, 2020) (quoting M.A. v. Wyndham Hotels & Resorts,
       Inc., No. 19-849, 2019 WL 4929297 (S.D. Ohio, Oct. 7, 2019)).

                                                     15                             Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.380 Page 16 of 69




 1     information. Freesites are also referred to as “tubesites” because most freesites mimic the
 2     business model of YouTube.com. The names of MindGeek’s freesites, YouPorn,
 3     RedTube, and Tube8, are ostensibly derived from the name YouTube.
 4           84.    The videos on freesites are typically five to ten-minute clips of longer
 5     pornographic videos or short compilations of many longer pornographic videos. The
 6     short clips on freesites are the equivalent of a movie trailer giving the public the gist of
 7     the entire production.
 8           85.    “Paysites” are websites where, as the name suggests, the customer must pay
 9     to view the pornographic content. The videos on paysites are commonly said to be
10     behind a “paywall.” Paysites are owned and operated by pornography production
11     companies and feature full-length pornographic videos, typically 30 to 60 minutes in
12     length. GirlsDoPorn operated two paysites where it sold videos featuring its sex
13     trafficking victims, GirlsDoPorn.com and GirlsDoToys.com, which offered access to
14     libraries of its victims’ full-length videos for $30 to $60 per month.
15           86.    Freesites attract significant web traffic with the allure of free pornography—
16     albeit only short trailer versions cut from the more desirable full-length videos—which
17     allows freesites to generate revenue through advertisement sales. These heavily
18     trafficked websites also present a golden marketing opportunity to convert a freesite
19     visitor into a paysite monthly subscriber. Once on the freesite, a potential customer is
20     targeted with hyperlinked advertisements that, if clicked, take the potential customer to a
21     corresponding paysite with the hope that, once on the paysite, the potential customer
22     purchases a subscription.
23           87.    Freesites earn money by partnering with paysites through “affiliate
24     programs” operated by the payment processing companies who process subscribers’
25     credit card, cryptocurrency, and Paypal payments on the paysites. When a paysite opts
26     into a payment processor’s affiliate program—something that nearly all paysites do—
27     freesites are able to register with the payment processor as an “affiliate” of the paysite.
28     As part of the registration, freesites provide the payment processor with its bank account

                                                     16                           Case No. 20CV02440
                                   FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.381 Page 17 of 69




 1     information. Once registered, the freesite begins marketing free trailer versions of the
 2     paysites’ full-length videos surrounded by advertisements redirecting the customer to the
 3     paysite if clicked. If a hyperlinked advertisement on a freesite directs a potential
 4     customer to a paysite, the payment processor is able to track which freesite (now
 5     registered as an affiliate) directed the potential customer to the paysite through the use of
 6     an affiliate URL and/or software referred to as a “cookie” that tracks the internet user’s
 7     history. If the potential customer subscribes to the paysite after being directed there by a
 8     registered affiliate, the payment processor splits the subscriber’s monthly payments
 9     between the paysite and the freesite affiliate, often in perpetuity and often 50%/50%. The
10     money earned by the freesite for referring customers to paysites is called an “affiliate
11     fee.”
12     B.      MINDGEEK OWNS AND OPERATES DOZENS OF WEBSITES, INCLUDING THE 8TH
13             MOST POPULAR WEBSITE IN THE WORLD, WWW.PORNHUB.COM
14             88.     MindGeek owns and operates dozens of pornographic websites, including
15     both paysites and freesites.
16             89.     MindGeek’s four most popular websites are www.PornHub.com
17     (“PornHub.com”), www.Redtube.com (“RedTube.com”), www.YouPorn.com
18     (“YouPorn.com”), and www.Tube8.com (“Tube8.com”), each of which is similar in
19     format to YouTube.com (collectively “MindGeek’s Tubesites”).
20             90.     PornHub.com is MindGeek’s flagship website. In 2019, PornHub.com had
21     roughly 42 billion visits (an average of 115 million per day), making it the 8th most
22     popular website in the United States behind Google.com (1st), YouTube.com (2nd),
23     Facebook.com (3rd), Amazon.com (4th), Yahoo.com (5th), Twitter.com (6th), and
24     Instagram.com (7th). In 2019, PornHub.com had more visitors than Wikipedia.org,
25     Reddit.com, NetFlix.com, Craigslist.org, and Bing.com. Further, according to analytics
26     MindGeek posted on PornHub.com, the United States is the top country by volume of
27     PornHub.com usage and, as for top cites, Los Angeles, California is ranked the 4th highest
28     in the world.

                                                    17                           Case No. 20CV02440
                                  FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.382 Page 18 of 69




 1     C.    MINDGEEK’S UNIQUE BUSINESS MODEL INTEGRATES SEVERAL REVENUE
 2           STREAMS TO MAXIMIZE PROFITS
 3           91.      MindGeek’s Tubesites are interactive, robust, and multi-faceted e-commerce
 4     websites designed to attract and sell various sex related products and services—primarily
 5     pornographic videos—to a high volume of sex industry customers, production
 6     companies, and performers. MindGeek’s Tubesites do extensive business over the
 7     Internet, whereby MindGeek knowingly and repeatedly receives and transfers funds for
 8     various purchases and services, transfers computer files and other information, and enters
 9     into contracts with individuals and entities throughout the world, including residents of
10     every state.
11           92.      The homepage of PornHub.com includes, without limitation, the following
12     links to the various products MindGeek is marketing and/or selling:
13
                   • A     “Premium”       link    directs the   customer    to:
14                   www.pornhubpremium.com (“PornHub Premium”). MindGeek
15                   describes the content on PornHub Premium as a “carefully
                     curated selection” of pornography,8 to which customers can
16                   subscribe for $9.99 per month.
17
                   • A “Shop” link directs customers to www.pornhubapparel.com
18                   (“PornHub Apparel”). There, customers across the globe,
19                   including in California, can buy various PornHub-branded
                     merchandise, from Christmas tree ornaments to underwear.
20
                     PornHub Apparel is powered by Shopify, a publicly-traded
21                   company on the New York Stock Exchange. The governing law
22                   in PornHub Apparel’s terms of service is California.

23                 • A “Toys” link directs the customer to: www.pornhubtoys.com/
24                   (“PornHub Toys”). There, customers across the globe, including
                     in California, can purchase various sex toys and other
25                   paraphernalia, which appear to ship from the United States (and
26
       8
         MindGeek curates this content from various production companies, including, without
27     limitation: (a) Screw My Wife Productions (based in Northridge, California); (b) Smash
28     Pictures (Chatsworth, California); (c) Suze Randall (Calabasas, California); and (d)
       Wildlife Productions (Northridge, California).

                                                    18                         Case No. 20CV02440
                                  FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.383 Page 19 of 69




 1                  there is no shipping charge when ordered from California). In
                    addition to other features and advertisements, PornHub Toys
 2                  offers the following solicitation: “We Make Money Selling Sex
 3                  Toys! So Can You! Porn[H]ubToys is looking for sex-positive
                    affiliates. We need enthusiastic site-owners, performers, and
 4                  online promoters to refer sex toy consumers to our site. Every
 5                  successful sale earns you royalty commissions.” PornHub Toys
                    represents it “is managed . . . in association with Pornhub.com.”
 6
 7              •   A “F[***] Now” link directs the customer to:
                    www.adultfriendfinder.com (“Adult Friend Finder”). This
 8
                    website appears to be a thinly veiled dating website where
 9                  prostitutes and/or their handlers can solicit johns. The banner on
10                  the site reads: “The nude snaps you’re about to see were posted
                    by horny women looking for f[***] buddies, not boyfriends. If
11                  you wish to proceed, you’ll have to answer a few questions first.”
12                  (Redacted for profanity.) Adult Friend Finder is headquartered
                    in Campbell, CA.
13
14              • A     “Live      Cams”      link   directs    customers      to
                  www.pornhub.com/live. Here, performers can sign up to make
15                money from live pornographic performances, which customers
16                pay to view live and can also compensate performers via a “tip”
                  function.
17
18              • An “Advertising” link invites parties to advertise products and
                  services on PornHub.com through www.trafficjunky.com, a
19
                  website owned by Defendant MG Freesites Ltd.
20
                • A “Model Program” link invites pornographic models to
21
                  “make ad revenue, sell your videos and build your fan base on
22                the largest adult platform in the world.”
23
                • A “Jobs” link solicits various employment opportunities with
24                MindGeek, including, as of this complaint, for product
25                managers, search engine optimization specialists, and model
                  recruiters.
26
27     True and correct copies of screenshots of PornHub.com captured on December 7, 2020
28     are attached hereto as Exhibit 1. The screenshots are redacted for nudity.

                                                   19                          Case No. 20CV02440
                                FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.384 Page 20 of 69




 1              93.   The most popular feature on MindGeek’s Tubesites are the expansive
 2     searchable video libraries. Prior to December 8, 2020, PornHub.com had approximately
 3     14,000,000 pornographic videos in its free video library. Most videos are between five
 4     and twenty minutes long. If each of these 14,000,000 videos were just four minutes long,
 5     it would take over 106 years for one person to watch all of the footage.
 6              94.   The videos in the public libraries on MindGeek’s Tubesites come from
 7     several different sources, including members of the public,9 third party pornography
 8     production companies, and also MindGeek itself, which publishes trailer versions of
 9     videos produced by its very own pornography production companies and brands, such as
10     Reality Kings, Brazzers, and Digital Playground.
11              95.   As part of the interactive experience offered on MindGeek’s Tubesites,
12     customers and viewers can create accounts, post comments regarding content, and
13     communicate with one another. Account-holders can subscribe to follow certain
14     performers and send performers compensation through the websites. Finally, prior to
15     December 8, 2020, MindGeek’s Tubesites also allowed its users to download videos from
16     the public library for free, thereby turning it into a free content sharing platform for its
17     users.
18              96.   In early December 2020, after multiple news outlets published reports about
19     MindGeek permitting and facilitating sex trafficking on its Tubesites, several credit card
20     companies publicly terminated their relationships with MindGeek as a result. In
21     response, on December 8, 2020, MindGeek announced several changes to its policies,
22     including inter alia, (1) allowing “Verified Uploaders Only,” (2) “Banning Downloads,”
23     and (3) “Expand[ing] Moderation.”10
24
25     9
        Up until December 2020, MindGeek permitted any member of the public to upload a
26     video to the general library on its Tubesites without verifying the user’s age or identity.
       MindGeek failed to collect any personal information that would allow MindGeek or the
27     authorities to locate or identify the person who uploaded a specific video.
       10
28       See Our Commitment to Trust and Safety, PORNHUB HELP CENTER, available at
       https://help.pornhub.com/hc/en-us/categories/360002934613 (last visited Mar. 25, 2021).

                                                     20                           Case No. 20CV02440
                                  FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.385 Page 21 of 69




 1     D.    MINDGEEK ACTS AS A CO-DEVELOPER OF CONTENT FOR THOSE ENROLLED IN
 2           ITS “CONTENT PARTNER PROGRAM” AND “PREMIUM VIEWSHARE PROGRAM”
 3           97.   Beyond the commercial and entertainment services offered to consumers,
 4     MindGeek’s Tubesites offer business-to-business services. MindGeek offers
 5     pornography production companies the opportunity to partner with MindGeek through
 6     several programs that allow MindGeek to advertise, market, sell, and exploit the partners’
 7     videos in exchange for splitting the profits therefrom. These programs include the
 8     “Content Partner Program” and “Premium Viewshare Program.”
 9           98.   MindGeek describes its Content Partner Program as follows:
10                 The Content Partner Program is designed for studios with a pay-
11                 site to expose their content to millions of visitors. Once
                   partnered, you receive a personalized channel that includes
12                 free ad space both on your channel and on your videos.
13                 Through the use of video features on our homepage, your
14                 content is promoted to our users which will direct traffic back
                   to your pay-site, with the intention of converting them into
15                 paying members. In turn, we would receive a share of this
16                 revenue through your affiliate program.          There is no
                                                                11
                   compensation based on views in this program.
17
18           99.   MindGeek markets its Content Partner Program as providing “100+ milion
19     [sic] visits per day, Dedicated account reps, Most ad space in the industry, Exposure
20     across the Pornhub network (PornHub.com, YouPorn.com, RedTube.com and
21     Tube8.com).”12

22           100. MindGeek’s advertisement for the program also states:

23                 The Pornhub Content Partner Program has a global reach of over
                   100 million daily users with world-leading, high-quality adult
24
25
       11
26       See What is the Content Partner Program? PORNHUB HELP CENTER,
       https://help.pornhub.com/hc/en-us/articles/360048496113-What-is-the-Content-Partner-
27     Program- (last visited Mar. 26, 2021) (emphasis added).
       12
28       Pornhub Network Content Partner Program, PORNHUB,
       https://www.pornhub.com/partners/cpp (last visited Mar. 26, 2021) (emphasis added).

                                                   21                         Case No. 20CV02440
                                FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.386 Page 22 of 69




 1                    traffic and has been a proven program for hundreds of studios
                      and content producers who take part. We have helped boost the
 2                    branding and exposure of content partners from a variety of
 3                    niches, turning our traffic into your earnings!13
 4             101. Pornography production companies must apply to join MindGeek’s Content
 5     Partner Program. If accepted, MindGeek creates a “channel” on MindGeek’s Tubesites
 6     centralizing the Content Partner’s videos in a single location where MindGeek’s potential
 7     customers are able to search the channel for particular videos, organize them by ratings
 8     and recentness, and, by subscribing to the channel, receive notifications, e.g., when a
 9     Content Partner posts a new video.
10             102. MindGeek’s dedicated account representatives create hyperlinked
11     advertisements on the channel using the Content Partner’s licensed content that, when
12     clicked, send a user to the Content Partner’s paysite or to Pornhub Premium.
13             103. These dedicated account representatives design channels for Content
14     Partners to keep prospective customers interested in the Content Partner’s niche of
15     pornography for as long as possible. The longer MindGeek can keep the potential
16     customer engaged on the Content Partner’s channel, the longer MindGeek is able to
17     target the potential customer with hyperlinked advertisements in hopes of redirecting the
18     potential customer to the Content Partner’s paysite or to Pornhub Premium where
19     MindGeek may then generate affiliate fees if the potential customer purchases a
20     subscription. According to MindGeek’s job postings for the position, their Content
21     Partner Account Representatives “create, optimize and maintain content partner ad
22     campaigns[.]”
23             104. MindGeek vets the Content Partners before it allows an applicant to become
24     part of its brand. Far beyond merely providing a platform to upload videos, the services
25     MindGeek provides to its Content Partners actively promote the Content Partner’s videos.
26     Furthermore, Plaintiffs are informed and believe that Mindgeek ranks its Content Partners
27
28     13
            Id. (emphasis added).

                                                    22                         Case No. 20CV02440
                                    FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.387 Page 23 of 69




 1     and provides more attention, staff, and resources to those Content Partners generating the
 2     most user traffic and affiliate fees for Mindgeek.
 3           105. While MindGeek’s Tubesites are predominantly freesites designed to earn
 4     MindGeek ad-based revenue and affiliate fees, portions of MindGeek’s Tubesites also act
 5     as paysites through MindGeek’s Premium Viewshare Program. MindGeek describes this
 6     program as follows:
 7                  The Viewshare program, also known as Pornhub Premium, is
 8                  designed to earn you revenue based on the number of views your
                    content receives. In this program you will upload full-length,
 9
                    HD videos which are locked behind our paywall, and you are
10                  compensated every time a Premium user watches your video.
11                  While Premium is an ad-free environment, partners receive a
                    prominent “Join” button on their channel and below their videos
12                  to drive traffic back to their pay-site.
13
                    Are you a studio or producer without a pay-site? No problem!
14                  The only requirement to be eligible for the Viewshare program
15                  is that you are producing HD, adult video content.14
16           106. By contracting with MindGeek in its Viewshare Program, pornography
17     companies license their videos to MindGeek, which MindGeek then advertises, markets,
18     and sells to the public through the “premium” portion of MindGeek’s Tubesites existing
19     behind a paywall.
20           107. MindGeek provides search engine optimization services for those
21     participating in its Content Partner Program and Viewshare Program, which increases
22     traffic from external search engines such as Google.com. MindGeek also actively
23     “suggests” its Content Partners’ and Viewshare Premium content to users of its
24     Tubesites, which internally drives traffic to and generates revenue for MindGeek’s
25     partners.
26
27     14
         What is the Viewshare program? PORNHUB HELP CENTER,
28     https://help.pornhub.com/hc/en-us/articles/360047765034-What-is-the-Viewshare-
       program- (last visited Mar. 26, 2021).

                                                    23                        Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.388 Page 24 of 69




 1           108. Upon information and belief, MindGeek employees edit and create titles and
 2     tags associated with videos and images for its Content and Viewshare Partners. “Tags”
 3     are keywords to be associated with a video and will be referenced, along with the words
 4     in the title, when users search the websites’ video collection. MindGeek collects the tags
 5     and terms searched by each Tubesite user, inputs that information into its algorithm and
 6     database, and suggests similar content to the user, hoping to keep the user’s attention.
 7           109. MindGeek distinguishes itself from passive platforms by actively curating
 8     users’ experiences and by monitoring, influencing, creating, editing, developing, and
 9     promoting content initially filmed and uploaded by third parties who participate in these
10     programs.15
11           110. If MindGeek partners with a company through its Content Partner Program
12     and its Viewshare Program, MindGeek also drafts and creates advertisements, tags, and
13     hyperlinks on the Content Partner’s channel soliciting potential customers to view the
14     Content Partner’s full-length videos behind the paywall on the premium portion of
15     MindGeek’s Tubesites.
16           111. On information and belief, MindGeek’s representatives also create trailers to
17     use in advertisements for the Content Partner’s paysite and MindGeek’s Viewshare
18     Program. In so doing, MindGeek edits and modifies the partner video content, as well as
19     uniquely names, titles, describes, and tags the videos.
20           112. MindGeek generates revenue from the sale of the advertisements it features
21     in and alongside unpaid videos on its Tubesites. MindGeek also advertises its own
22     products on Content Partner’s channels or in the Content Partner’s videos, which
23     provides another source of revenue for MindGeek.
24           113. MindGeek also collects revenue from subscriptions sold to users of the
25     “premium” sections of its Tubesites. Those subscriptions generated $1.3 billion in
26
       15
         The “About” page of MindGeek’s website declares, “[w]e’re designers, analysts,
27     developers, editors, marketers and so much more, sharing a drive for excellence working
28     alongside the brightest in our fields.” About MindGeek, MindGeek.com/about/ (last
       visited Mar. 31, 2021).

                                                    24                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.389 Page 25 of 69




 1     revenue between 2012 and 2018.       MindGeek’s revenue from subscriptions for 2018
 2     alone totaled $220.9 million – or a weekly average of $4.2 million.16
 3     E.    GIRLSDOPORN SEX-TRAFFICKED YOUNG WOMEN FROM 2007 UNTIL 2019
 4           114. GirlsDoPorn started in 2006 when Pratt bought the domain
 5     GirlsDoPorn.com and set out to create a paysite featuring 18 to 22-year-old women, who
 6     had never appeared in a pornographic video before and did not plan to do so again.
 7     GirlsDoPorn’s channels on MindGeek’s Tubesites later advertised GirlsDoPorn’s videos
 8     as: “Real amateur girls having sex on video for the very first time… You will not find
 9     these girls on any other website – all girls are 100% exclusive – this is the only [sic] and
10     only time they do porn.”
11           115. From 2007 until 2009, Pratt and Wiederhold traveled the United States
12     filming pornographic videos in hotel rooms, with Pratt as videographer and Wiederhold
13     as the male actor. In July 2009, Pratt launched the GirlsDoPorn.com website after he and
14     Wiederhold had amassed enough videos. The two continued to film victims together for
15     the next two years. In 2011, Pratt’s childhood friend from New Zealand, Wolfe, joined
16     Pratt and Wiederhold. Around this same time, Garcia replaced Wiederhold as the male
17     actor and Wiederhold began focusing on a similar website featuring older female victims,
18     MomPOV.com, that, like GirlsDoPorn, used fraud and coercion as part of its regular
19     business practices.
20           i.     GirlsDoPorn’s Fraudulent Recruiting Practices
21           116. GirlsDoPorn niche was to film 18 to 22-year old “girls next door” having
22     sex who will never appear in another pornographic video. Consequently, GirlsDoPorn’s
23     success turned on its ability to induce a high volume of everyday high school and college
24     women with zero interest in filming Internet pornography to fly to San Diego and shoot a
25     pornographic video.
26
       16
         Gordon Deegan, Grant Thornton Resigns as Auditor to Firms Owned by PornHub
27     Operator, Irish Times, (February 9, 2021) https://www.irishtimes.com/business/
28     economy/grant-thornton-resigns-as-auditor-to-firmsowned-by-pornhub-operator-
       1.4480517#.YCMd5f48f6s.twitter.

                                                    25                          Case No. 20CV02440
                                  FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.390 Page 26 of 69




 1           117. To overcome its victims’ obvious reservations, GirlsDoPorn created a
 2     scheme that relied heavily on fraud, coercion and intimidation, and which it used to
 3     locate and recruit all of its victims. The scheme, which GirlsDoPorn honed over the
 4     years, included: (a) drawing women in through bait-and-switch advertisements for
 5     clothed modeling; (b) offering (although most times never paying in full) enough money
 6     to overcome the woman’s general compunction against the idea of participating in
 7     pornography; (c) lying about the utmost concern the victims have—where and how the
 8     video will be distributed and who will be able to see it, by claiming it would be sold on
 9     DVD’s in foreign countries or given to a private collector; (d) paying and coaching fake
10     reference models to earn the victim’s trust and to reassure the victim that, like their own
11     videos that they claimed to have filmed, the victim’s video will never be online or
12     available to anyone in the United States, and that the victims will remain anonymous; (e)
13     concealing the websites and their own identities at every stage of the recruiting and
14     filming process; (f) curtailing the women’s ability to investigate or discover the truth; and
15     (g) using legal threats to stifle the victims’ ability to seek redress through the courts.
16           ii.    The False and Misleading Craigslist Advertisements
17           118. GirlsDoPorn predominantly posted advertisements on Craigslist.com
18     purporting to seek young women for clothed modeling work. The facially benign
19     advertisements offered 18 to 22-year-old women with little to no modeling experience a
20     relatively large sum of money to apply for modeling jobs. The advertisements directed
21     prospective models to sham modeling websites, such as BeginModeling.com,
22     ModelingGigs.com, and ModelingWorks.com, all owned by GirlsDoPorn, and which also
23     appear to be for clothed modeling work. Neither the Craigslist.com advertisements nor
24     the sham modeling websites contained any indication that pornography was involved, let
25     alone nudity. The websites contained an application form directing the prospective
26     victims to upload pictures and provide contact information (email, phone number,
27     address).
28     ///

                                                     26                           Case No. 20CV02440
                                  FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.391 Page 27 of 69




 1           119. In 2010, GirlsDoPorn admitted to using deceptive modeling advertisements
 2     to lure victims to hotel rooms. The caption for a victim’s video published on the public
 3     portion of GirlsDoPorn’s website read:
 4                  This smokin hot 18 y/o teen named jessica was trying too find
 5                  some money so that she could get a boob job done. She
                    contacted us regarding an add I had placed for beauty
 6                  models wanted , having no idea it was actually for adult
 7                  videos instead ha :) (sics in original, emphasis added.)
 8           120. GirlsDoPorn continued to use bogus clothed modeling advertisements to
 9     attract victims, including Plaintiffs, until it was shut down in October 2019.
10           iii.   The Deceptive Emails to get Victims to Answer Their Calls
11           121. If the photographs submitted to the sham modeling websites and age of the
12     victim met GirlsDoPorn’s criteria (attractive and under 22 years old), GirlsDoPorn would
13     respond with an email. GirlsDoPorn used stock emails to reach out to the victims. Since
14     the emails were in writing, GirlsDoPorn used deft wording, fake names for the
15     employees, and danced around the true nature of the job, never using the word
16     pornography, never mentioning its websites, and never disclosing where it would
17     distribute the final product. Instead, the emails stated: “[t]his is a legitimate adult gig for
18     an established Southern California company” and “[a]ll the girls that I shoot are first
19     times. I shoot cheerleaders, sorority girls, preppy college girls, IG [Instagram] models
20     with 70k followers and models of that caliber.”
21           122. If the prospective victim did not respond to this initial email, GirlsDoPorn
22     sent a follow-up email increasing the amount of pay and offering “$300 if you want to do
23     clothed modeling” even though clothed modeling was never on the table. The entire
24     purpose of the vague emails was to get the victim to answer the phone so GirlsDoPorn
25     could begin its campaign of lies without the fear of a paper trial or to get the victim to
26     travel to a hotel where GirlsDoPorn would meet the victim, get her alone in a hotel, and
27     then coerce her into filming pornography.
28     ///

                                                     27                           Case No. 20CV02440
                                  FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.392 Page 28 of 69




 1           iv.    The Lies on the Phone
 2           123. Once on the phone, GirlsDoPorn told the victim the job was for an “adult
 3     video,” but immediately and falsely reassured the victim the video would never be
 4     published online or seen by anyone in North America since the videos would only be
 5     distributed on DVD in a foreign country, typically Australia and New Zealand. Pratt and
 6     Wolfe have New Zealand accents, which helped sell this lie. GirlsDoPorn played with
 7     different lies to see which were more successful. For a period of time, GirlsDoPorn told
 8     its victims the videos were for a wealthy individual in Australia who commissioned the
 9     video. While the details of GirlsDoPorn’s representations varied slightly, the part of the
10     message that mattered most to the prospective models remained the same— “the video is
11     not going online and no one in the United States will find out.”
12           v.     GirlsDoPorn Coached and Paid “Reference Models” to Lie to Victims
13           124. Prospective victims were naturally skeptical of GirlsDoPorn’s promises of
14     anonymity made over the phone. However, as proof of its ability to keep the footage off
15     the Internet and out of North America, GirlsDoPorn paid other young women (referred to
16     as “reference models”) to reach out to the victim and assure her that her privacy and
17     anonymity would remain intact. The reference model—in text messages, phone calls
18     and/or over Facetime—would tell the prospective victim she had already filmed videos
19     for the company, the footage was never leaked online, and had never been discovered by
20     anyone in their lives. The reference models shared their social media accounts and other
21     personal details with the victims to earn their trust and as proof that they were who they
22     said they were. However, unbeknownst to the victim, GirlsDoPorn paid and coached the
23     references to lie about distribution and to conceal GirlsDoPorn’s true identity, as a simple
24     Google search of the term “GirlsDoPorn” leads to GirlsDoPorn’s website, hundreds of
25     videos branded with GirlsDoPorn’s logo published on MindGeek’s Tubesites freely
26     accessible to anyone in the United States, and several firsthand horror stories from
27     GirlsDoPorn’s previous victims on Reddit, Facebook and elsewhere.
28     ///

                                                    28                         Case No. 20CV02440
                                FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.393 Page 29 of 69




 1           125. Kailyn Wright acted as a reference for dozens of victims even though she
 2     knew the truth about GirlsDoPorn. In the State Court Action, Wright testified that
 3     GirlsDoPorn instructed her “to tell them [prospective victims] it would not be going
 4     online and that it was going overseas to wealthier countries.” When asked why she told
 5     women that their videos would not be released online when she knew that this was not
 6     true, Wright testified, “Because that’s what they told me to say. That’s what they were
 7     paying me to say.”
 8           126. Amberlyn Clark, a girlfriend of Garcia’s, had never filmed a video for
 9     GirlsDoPorn. She testified in the State Court Action that Garcia helped her create a fake
10     backstory about how she was from a small town, filmed several videos for the company,
11     and none were released online or in the United States. Garcia instructed Ms. Clark to tell
12     prospective models that the videos “wouldn’t be put online and that they would go to
13     private collectors” located “[o]utside of the U.S.” Garcia also advised her to assure
14     models that “no one would find out.” Finally, Garcia instructed her to never mention the
15     name GirlsDoPorn or use his real name.
16           vi.    The False Promises of Pay
17           127. In addition to lying about distribution, GirlsDoPorn’s business practice was
18     to continue to increase the offer to the victim in order to get her to fly to San Diego for a
19     shoot, but with no intention of actually paying in full. GirlsDoPorn’s assistant, Valorie
20     Moser, who was also indicted for her actions in the sex trafficking venture, testified in the
21     State Court Action that Pratt asked her to recruit several “super hot” women that had
22     submitted applications to the fake modeling websites, but whom he and Garcia could not
23     convince to fly to San Diego. Pratt instructed Ms. Moser that, once on the phone with
24     these prospective victims, she should “[m]ake an offer of a price that was high enough to
25     get the model on a plane.” However, even before the victim arrived in San Diego, Pratt
26     had graded the victim as an “A, B, or C model” based on her attractiveness and youth,
27     and already knew GirlsDoPorn would not pay the inflated price. Once the victim was
28     alone in a hotel room in San Diego, GirlsDoPorn (usually Garcia) routinely fabricated an

                                                     29                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.394 Page 30 of 69




 1     excuse to pay the victim less, such as by claiming the victim had cellulite, bruises, scars
 2     or uneven breasts. If a victim complained, GirlsDoPorn blamed the victim for submitting
 3     misleading pictures and would tell the victim she would be required to pay for the cost of
 4     the hotel and flight if she did not accept less. Having flown to San Diego and alone in a
 5     hotel room with two agitated males, this left the victim with little choice but to accept the
 6     lesser amount and proceed with GirlsDoPorn’s demands or risk the unknown.
 7           vii.   Further Coercion and Deceit in San Diego
 8           128. GirlsDoPorn also coached its makeup artists, drivers, and cameramen how to
 9     answer victims’ general questions about who they are or if the video will ever leak
10     online. If asked, the employees were initially instructed to confirm the video will not be
11     online. Like the fake reference models, the employees were also coached to never
12     mention GirlsDoPorn and to reassure models that everything will be fine. GirlsDoPorn’s
13     long-time and San Diego, California-based corporate attorney, Aaron Sadock, who is also
14     Pratt’s long-time personal attorney, forced all employees and contractors to sign Non-
15     Disclosure Agreements and advised them the agreements prevented them from telling
16     victims they interacted with the true nature of the business. After GirlsDoPorn was sued
17     in 2016, Sadock coached the employees how to give deceptive answers to questions
18     about distribution and the company’s identity. Consequently, after June 2016, when
19     victims asked GirlsDoPorn’s drivers, cameramen and makeup artists about distribution or
20     the name of the company once they arrived in San Diego, the victims received the same
21     false assurances about anonymity promised over the phone and by reference models and
22     deft, misleading responses crafted by an attorney that evaded providing any material
23     information that would alert the victim as to who the Defendants were or the true nature
24     of Defendants’ intentions.
25           129. GirlsDoPorn took the models to their hotel rooms where GirlsDoPorn
26     offered alcohol and/or marijuana to the victim, regardless of her age, before the shoot and
27     encouraged her to drink or smoke in order to “loosen up.” A makeup artist that
28     GirlsDoPorn coached to conceal the true nature of the shoot did the victim’s makeup.

                                                    30                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.395 Page 31 of 69




 1           130. Just minutes before filming, GirlsDoPorn presented the victims with, at
 2     least, one document to sign. They did not permit the women to thoroughly read or review
 3     the document(s) before signing them, often times telling the victims the document(s)
 4     merely confirmed the agreement they had already reached over the phone. In some other
 5     instances, GirlsDoPorn told the victim the documents were “just to prove that [she is]
 6     18,” to show they were “not forcing [her] to do this,” or “this is just about the basic
 7     agreements, everything we spoke about,” or “just kind of a formality.” By this time, the
 8     victims had been in the hotel room for over an hour and had typically consumed alcohol
 9     and/or marijuana. GirlsDoPorn also intentionally waited until the last minute to present
10     the document(s) to the victim to create a false sense of urgency, telling many victims that
11     they were “behind schedule” and that the victim needed to hurry up and sign the
12     document(s). Garcia, Wolfe, and/or Pratt also got irritable and aggressive when victims
13     asked questions about the document(s) or requested time to read. GirlsDoPorn often
14     videotaped the victims as they signed the document(s). The videos, which are published
15     on MindGeek’s Tubesites, show GirlsDoPorn’s cameramen peppering the victims with
16     questions as the victims attempted to read the contract.
17           131. The document(s) do not directly contradict the express promises about
18     distribution; they do not clearly indicate that the videos will be published online on
19     GirlsDoPorn.com (which is never identified), as well as dozens of free tube sites, and
20     marketed broadly on affiliate websites. Instead, the document(s) contain broad, vague
21     release language couched in disorganized, complicated legalese and only mentions the
22     innocuously named shell entities GirlsDoPorn maintained (e.g., Bubblegum Films, Inc. or
23     Oh Well Media, Limited) as the contracting party. Thus, Google searches done in hotel
24     rooms by several victims would lead to innocuous websites set up by GirlsDoPorn for
25     these shell entities rather than GirlsDoPorn.com or GirlsDoPorn’s videos on MindGeek’s
26     websites.
27           132. While filming the sexual portions of the video, some victims asked to stop,
28     but the actor and videographer would not permit it. They told women they could not

                                                    31                           Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.396 Page 32 of 69




 1     leave until they had the footage they wanted, often falsely saying the victim was
 2     contractually obligated to finish and that she would be forced to repay them for the costs
 3     of production if she did not proceed. If a victim was grimacing or showing signs of
 4     distress during a scene, GirlsDoPorn would force the victim refilm the segment, hide any
 5     pain she was experiencing and act as if she were enjoying it. This often caused filming to
 6     last for four or five hours. At times, Garcia or Pratt became aggressive and agitated if a
 7     woman hesitated to perform an act or asked to leave. Once in the hotel room, the victims
 8     lacked any feasible means of egress until GirlsDoPorn released them.
 9           viii. GirlsDoPorn’s Distribution, Doxing, and its Immense Profits
10           133. GirlsDoPorn published the full-length videos in the “members area” of its
11     paysites, GirlsDoPorn.com and GirlsDoToys.com. Once published to its paysites,
12     GirlsDoPorn used an aggressive marketing strategy to encourage as many people as
13     possible to view the videos. These efforts included partnering with MindGeek via its
14     Content Partner and Viewshare Programs.
15           134. Further, aware that the victim’s classmates, friends, and coworkers would be
16     keen on paying to view the full-length video, GirlsDoPorn intentionally sent (or
17     recklessly knew others would send) links of the victims’ trailer videos on MindGeek’s
18     Tubesites to social media accounts of people in the victim’s social circles, including
19     friends, family, co-workers, employers, teachers, and classmates. By sending links to
20     trailer versions of the video to people who knew the victim, those people would then
21     share the links with others acquainted with the victim, thereby causing the videos to go
22     viral amongst everyone victim knew within 24 to 48 hours of the video being released.
23     By making the video go viral like this, GirlsDoPorn was able to sell monthly
24     subscriptions to customers who otherwise had zero interest in subscribing to GirlsDoPorn
25     (or any other monthly pornography paysite for that matter), but who simply wanted to see
26     the victims’ full-length video out of curiosity.
27     ///
28     ///

                                                     32                        Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.397 Page 33 of 69




 1           135. GirlsDoPorn had something of a cult following. Numerous websites and
 2     forums existed for the sole purpose of doxing17 GirlsDoPorn’s victims. Anonymous
 3     internet users (“trolls”) created and congregated on online forums where the sole purpose
 4     was to identify GirlsDoPorn’s victims by name, glean personal information about them,
 5     and harass them. The trolls shared any information they could find on the forums,
 6     including the model’s name, email addresses, high school, biographical information, and
 7     links to the victims and their families’ social media accounts. Armed with the woman’s
 8     social media and contact information, trolls sent links to the victim’s video to people
 9     connected to her on social media. Other trolls contacted the women personally to attack,
10     bully, shame, and sexually proposition them. Some trolls contacted and harassed the
11     victims’ family members, friends, classmates and church members.
12           136. PornWikiLeaks.com was the most notorious doxing website in the
13     pornography business. Pornography actors worked hard to keep their personal
14     information private so as to avoid harassment (or worse) from stalkers and trolls.
15     PornWikiLeaks.com’s business model was to publish personal information of people in
16     the pornography industry (i.e., “dox” them) and charge them a fee to remove the personal
17     information.
18           137. GirlsDoPorn’s victims were doxed on PornWikiLeaks.com as early as 2012.
19     The doxing of GirlsDoPorn victims became so great in PornWikiLeaks.com’s general
20     forum that, in July 2015, PornWikiLeaks.com created a special forum dedicated solely to
21     GirlsDoPorn’s victims called, “Girlsdoporn.com GDP Girls Do Porn Exposed real names
22     and personal family info.” By early 2016, the special forum had hundreds of thousands,
23     if not millions, of posts related to GirlsDoPorn’s victims.
24           138. In November 2015, GirlsDoPorn purchased PornWikiLeaks.com to use as a
25     marketing tool due to the high level of traffic visiting the site. In January 2016,
26
       17
27       Merriam Webster defines “dox” (däks, slang) as “to publicly identify or publish private
       information about (someone) especially as a form of punishment or revenge.” See
28     https://www.merriam-webster.com/dictionary/dox.

                                                    33                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.398 Page 34 of 69




 1     advertisements linking to GirlsDoPorn’s subscription paysites began appearing in the
 2     PornWikiLeaks.com forums where the victims were being doxed.
 3           139. Plaintiffs are informed and believe and allege thereon that MindGeek—like
 4     everyone else in the pornography industry—was acutely aware of PornWikiLeaks.com,
 5     its doxing practices, and the GirlsDoPorn special forum thereon. Some of the posts on
 6     PornWikiLeaks.com were narratives from GirlsDoPorn’s victims detailing the fraud and
 7     coercion used by GirlsDoPorn as part of its recruitment and filming process.
 8           140. The doxing forums, virality of the videos, and publicly available videos on
 9     MindGeek’s Tubesites created significant traffic to GirlsDoPorn’s paysite, where it
10     maintained ten to fifteen thousand subscribers per month.
11           141. The Federal Bureau of Investigation estimates GirlsDoPorn made over $17
12     million from its sex trafficking operation between 2009 and 2019.18
13     F.    THROUGH ITS PARTNERSHIP WITH GIRLSDOPORN, MINDGEEK KNOWINGLY
14           ASSISTED, SUPPORTED, AND FACILITATED AN ACTIVE SEX TRAFFICKING
15           VENTURE
16           142. Section 1591 defines sex trafficking as “knowingly. . . recruit[ing],
17     entic[ing], harbor[ing], transport[ing], . . . or solicit[ing] by any means a person …
18     knowing, or, . . . in reckless disregard of the fact, that means of force, threats of force,
19     fraud, coercion[,] or any combination of such means will be used to cause the person to
20     engage in a commercial sex act.” 18 U.S.C. § 1591(a)(1).19 GirlsDoPorn’s consistent use
21     of fraud, intimidation, and coercion to induce women to film pornography clearly
22     constitutes sex trafficking.
23           143. A person also commits criminal sex trafficking if he or she “knowingly . . .
24     benefits, financially or by receiving anything of value, from participation in a venture
25
       18
26       See Press Release, GirlsDoPorn Owners and Employees Charged in Sex Trafficking
       Conspiracy, Dept. of Justice (Oct. 10, 2019), available at https://www.justice.gov/usao-
27     sdca/pr/girlsdoporn-owners-and-employees-charged-sex-trafficking-conspiracy.
       19
28       A “commercial sex act” is defined as “any sex act, on account of which anything of
       value is given to or received by any person.” 18 U.S.C. § 1591(e)(3).

                                                      34                           Case No. 20CV02440
                                  FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.399 Page 35 of 69




 1     which has engaged in an act [of sex trafficking]” while “knowing or in reckless disregard
 2     of the fact, that means of force, threats of force, fraud, coercion[,] or a combination of
 3     such means will be used to cause the person to engage in a commercial sex act.” 18
 4     U.S.C. § 1591(a)(2) (emphasis added). Section 1591 defines “participation in a venture”
 5     as “knowingly assisting, supporting, or facilitating a violation of subsection (a)(1).” 18
 6     U.S.C. § 1591(e)(4). MindGeek committed criminal sex trafficking by knowingly
 7     participating in and benefitting from GirlsDoPorn’s criminal sex trafficking venture.
 8            144. In or around 2009, GirlsDoPorn created accounts on MindGeek’s Tubesites
 9     and began posting videos there.
10            145. In or around 2011, GirlsDoPorn applied and MindGeek selected
11     GirlsDoPorn to participate in its Content Partner Program and ViewShare Program with
12     the promise and intent of assisting GirlsDoPorn in developing and promoting its content,
13     enhancing the visibility and popularity of the GirlsDoPorn brand, and increasing the
14     traffic to and the sale of subscriptions for GirlsDoPorn’s paysites.
15            146. MindGeek’s dedicated account representatives helped GirlsDoPorn create,
16     name, and design dedicated channels for GirlsDoPorn’s videos on MindGeek’s Tubesites.
17            147. MindGeek assisted GirlsDoPorn in developing content and creating trailer
18     versions of victims’ videos, including those featuring Plaintiffs, to post on its dedicated
19     channel. MindGeek representatives titled, edited, and tagged these illegal videos,
20     including those of the Plaintiffs.
21            148. In its advertising efforts for GirlsDoPorn, MindGeek designed and created
22     hyperlinks and other advertisements to encourage users to view GirlsDoPorn’s channels
23     on MindGeek’s Tubesites and to entice users to navigate either to MindGeek’s premium
24     pages or to GirlsDoPorn’s paysites to purchase subscriptions and watch full-length
25     videos.
26            149. MindGeek also created search engine optimization campaigns to promote
27     and maximize the exposure of GirlsDoPorn’s sex trafficking videos, including of the
28     Plaintiffs.

                                                     35                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.400 Page 36 of 69




 1            150. MindGeek created tags and search terms for GirlsDoPorn to make their
 2     videos easier to find on its own websites and on other search engines.
 3            151. MindGeek actively suggested GirlsDoPorn’s videos and channels to users of
 4     its Tubesites.
 5            152. Through the ViewShare Program, MindGeek processed millions of dollars
 6     in revenue it sent to GirlsDoPorn for its Section 1591-violative videos, including those of
 7     the Plaintiffs.
 8            153. Pursuant to their partnership, MindGeek hosted around 70 videos, including
 9     those of Plaintiffs, on the GirlsDoPorn channel on Pornhub.com alone. As of fall 2019,
10     those 70 videos had more than 700,000 subscribers and were collectively viewed almost
11     700,000,000 times.
12            154. The GirlsDoPorn channels on YouPorn.com, Tube8.com, and RedTube.com
13     featured anywhere from 100 to 200 videos featuring Plaintiffs and other sex trafficking
14     victims, which also collectively had hundreds of millions of views.
15            155. By August 2019, the videos on GirlsDoPorn’s channels on all of
16     MindGeek’s Tubesites collectively had nearly one billion views. This total does not
17     account for the hundreds of videos featuring GirlsDoPorn’s victims that were also
18     uploaded to the general libraries on MindGeek’s Tubesites. Many of those videos also
19     had millions of views each.
20            156. There are currently 4,135 channels on PornHub.com, which MindGeek
21     ranks by popularity. As a result of GirlsDoPorn and MindGeek’s joint efforts in
22     maintaining, editing, and curating, while it was still live, GirlsDoPorn’s channel on
23     PornHub.com was the 30th highest ranking channel on the site. Many of the channels that
24     ranked higher than GirlsDoPorn were channels for pornographic brands that MindGeek
25     owned and produced, such as Brazzers and Reality Kings, and for which MindGeek had
26     more incentive to expend time and money on since MindGeek retained 100% of the
27     subscriptions generated from those paysites instead of the 50% affiliate fee it received
28     from GirlsDoPorn. Plaintiffs are informed and believe that GirlsDoPorn was one of

                                                   36                           Case No. 20CV02440
                                FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.401 Page 37 of 69




 1     MindGeek’s top ten most profitable Content Partners.
 2           157. Upon information and belief, GirlsDoPorn’s videos were viewed on
 3     MindGeek’s Tubesites significantly more than on any other website.20
 4           158. Upon information and belief, MindGeek referred and linked more users to
 5     GirlsDoPorn’s paysites than any other affiliate website. Accordingly, MindGeek is
 6     responsible for more of GirlsDoPorn’s subscription revenue than any other affiliate
 7     website.
 8           159. Given the dominant share of the internet pornography market owned and
 9     controlled by MindGeek, it is unknown whether GirlsDoPorn could have become or
10     remained a viable business concern absent its partnership with Mindgeek. Certainly,
11     GirlsDoPorn never could have achieved the level of popularity and success it did without
12     MindGeek actively assisting, supporting, and facilitating its unlawful business.
13     G.    MINDGEEK EARNED MILLIONS IN REVENUE AND OTHERWISE MATERIALLY
14           BENEFITTED FROM ITS PARTICIPATION IN GIRLSDOPORN’S SEX TRAFFICKING
15           VENTURE
16           160. The MindGeek-GirlsDoPorn partnership allowed MindGeek to sell, market,
17     and otherwise exploit the illegal videos featuring GirlsDoPorn’s victims, including of the
18     Plaintiffs, for its own financial gain.
19           161. Plaintiffs are informed and believe MindGeek generated millions of dollars
20     in affiliate fees and premium subscriptions from selling, marketing, and exploiting videos
21     featuring victims of GirlsDoPorn’s sex trafficking venture, including Plaintiffs.
22           162. With nearly one billion views of GirlsDoPorn’s videos on MindGeek’s
23     Tubesites, GirlsDoPorn’s videos generated an enormous amount of traffic for
24     MindGeek’s Tubesites, increasing MindGeek’s ability to sell advertisements to third
25     parties and increasing its ability to advertise and sell its own products on its Tubesites.
26
       20
         The ease with MindGeek permitted free videos to be shared and downloaded on its
27     Tubesites allowed users to obtain copies and widely circulate videos of GirlsDoPorn’s
28     victims among victim’s friends, family, colleagues, and classmates through social media,
       email, text, and internet forums.

                                                     37                          Case No. 20CV02440
                                  FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.402 Page 38 of 69




 1           163. GirlsDoPorn’s infamous practice of doxing its victims also increased traffic
 2     to MindGeek’s Tubesites as the victims’ friends, family, colleagues, classmates, and
 3     acquaintances scrambled to view GirlsDoPorn’s videos of women they knew and shared
 4     the videos with others.
 5     H.    MINDGEEK KNEW OR CERTAINLY SHOULD HAVE KNOWN THAT GIRLSDOPORN
 6           USED FRAUD, INTIMIDATION, AND COERCION AS PART OF ITS CUSTOMARY
 7           BUSINESS PRACTICES THROUGHOUT ITS PARTNERSHIP WITH GIRLSDOPORN
 8           164. Although criminal sex trafficking under Section 1591(a)(2) requires showing
 9     the participant/beneficiary of a sex trafficking venture knew or recklessly disregarded the
10     fact that unlawful means such as force, fraud, or coercion were being used to cause a
11     victim to engage in a commercial sex act, Section 1595 provides sex trafficking victims
12     with a civil cause of action against “whoever knowingly benefits, financially or by
13     receiving anything of value from participation in a venture which that person knew or
14     should have known has engaged in an act [of sex trafficking.]” 18 U.S.C. 1595(a)
15     (emphasis added).
16           165. As early as 2009, MindGeek knew, or should have known, GirlsDoPorn was
17     using force, fraud, and coercion to get its victims to engage in commercial sex acts for
18     more than a dozen separate reasons. As the years passed, the red flags indicating that
19     GirlsDoPorn was engaged in sex trafficking mounted and MindGeek’s ability to claim
20     ignorance of GirlsDoPorn’s fraudulent and coercive business practices becomes less and
21     less viable. The indicia of sex trafficking willfully accepted and/or ignored by MindGeek
22     include, inter alia:
23           i.     Many Victims Complained Directly to MindGeek
24           166. MindGeek’s Tubesites include a takedown portal where GirlsDoPorn’s
25     victims repeatedly complained to MindGeek about the fraud and coercion employed by
26     GirlsDoPorn throughout the entire process and the significant emotional distress and
27     harassment they suffered as a result of MindGeek’s continued publication of their videos.
28     ///

                                                   38                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.403 Page 39 of 69




 1           167. For example, on August 8, 2016, Jane Doe No. 11 asked MindGeek to
 2     remove her video from PornHub.com by submitting the following request to
 3     PornHub.com’s takedown portal.
 4                  Reason: Im going to kill myself if this stays up here. I was
 5                  scammed and told this was only going to be on dvds in another
                    country. Please im begging you please ill pay!
 6
                    Agree to Distribution: No. (sics in original.)
 7
 8           168. On August 13, 2016, Jane Doe No. 11 sent MindGeek another takedown
 9     request for her video, which MindGeek published on its website, Tube8.com: “They
10     scammed me and told me it was only going to dvds in another country. Please this is
11     ruining my life.”
12           169. On May 31, 2017, after MindGeek continued to publish her video on
13     PornHub.com, Jane Doe No. 11 sent another request to remove her video.
14
15                  I WAS SCAMMED. THIS COMPANY LIED TO ME ABOUT
16                  THIS BEING ON THE INTERNET! THEY TOLD ME IT
                    WOULD ONLY BE AVAILIBLE ON DVD IN AUSTRALIA.
17                  MY WORK FRIENDS AND FAMILY ALL KNOW AND
18                  THIS VERY LINK IS BEING SENT AROUND. I WANT TO
                    JUST DIE
19
20     (Sics and capitalization in original.) Jane Doe No. 11’s video was on MindGeek’s Tubesites
21     until after GirlsDoPorn’s principals were arrested in October 2019 when MindGeek finally
22     decided to take action.
23
             170. In another instance, a victim sent a takedown request on December 14, 2016,
24
       advising MindGeek:
25
                    I was told this video went to a private viewer, and now it is all
26                  over the internet. I was lied to, and this isn’t okay. I have
27                  reached out to them with no response.
28

                                                    39                        Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.404 Page 40 of 69




 1            171. In January 2016, Jane Doe No. 36 submitted a content removal request to
 2     MindGeek, begging to have her video removed because of the lack of consent and
 3     harassment she was under.
 4                   That’s what I am trying to explain is that I did not consent to
                     being online!!! :(((( me and other girls are being brutally
 5
                     harassed.”
 6
 7     (sics in original.)
 8            172. Jane Doe No. 36 followed up with MindGeek a few days later advising the
 9     Defendants she and her boyfriend were in therapy because of the continued publication of
10     the videos.
11            173. These are just some of many examples of take down requests MindGeek
12     received notifying MindGeek that GirlsDoPorn used fraud and coercion to get the women
13     to engage in commercial sex acts and the corresponding harassment and suicidal
14     tendencies the victims had as a result of the continued publication of the video. Plaintiffs
15     have been informed and believe MindGeek received dozens, if not hundreds, of similar
16     takedown requests from GirlsDoPorn victims over the years and never conducted an
17     investigation of the repeated claims of fraud or coercion perpetrated by its content and
18     viewshare partner, GirlsDoPorn.
19            ii.    Third-Parties Complained to MindGeek
20            174. In addition to hearing directly from GirlsDoPorn’s victims, third party
21     “takedown companies” hired by GirlsDoPorn’s victims notified MindGeek that
22     GirlsDoPorn’s victims did not consent to their videos being online. Such companies exist
23     to help people remove their likenesses from the Internet. These entities send DMCA
24     takedown notices to websites publishing pictures or videos obtained without consent.
25     Many of GirlsDoPorn’s victims hired takedown companies to assist with the removal of
26     their videos from the Internet, including from MindGeek’s Tubesites. These third-party
27     companies sent hundreds, if not thousands, of notices to MindGeek advising MindGeek
28     that it was publishing the victim’s videos without the victim’s consent.

                                                    40                            Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.405 Page 41 of 69




 1           iii.   GirlsDoPorn Publicly Admitted to Using Fraudulent Tactics to Lure
 2                  Young Women into a Hotel Room Under False Pretenses
 3           175. From the time GirlsDoPorn.com launched in 2009, anyone paying the
 4     slightest attention to the pornography business or doing the slightest due diligence of its
 5     business partners understood GirlsDoPorn used force, fraud, and coercion to get its high
 6     school and college-aged victims to appear in its pornographic videos.
 7           176. As of 2010, GirlsDoPorn’s homepage indicated:
 8
                    Girlsdoporn is the only website that uses only 100% amateur
 9                  girls. There are a lot of websites out there that claim they have
10                  first timers only . I myself have joined these kinda websites and
                    then days later started recognising the girls on other websites all
11                  over the internet and been dissapointed . This is why I built
12                  Girlsdoporn.com here you will find nothing but amateurs. I
                    refuse too shoot any girls who have prior exerience . All the girls
13
                    you will finrised d on my site are normal everyday girls you
14                  would find in the city streets - malls - colleges and normal 9-5
15                  jobs . I personally hunt out each and every one for your viewing
                    pleasure. You would be suphow quickly the offer of quick cash
16                  turns these girls into part time pornstars. Everything you read or
17                  see on this website is 100% real and true. We have no need too
                    trick or lie too you.. ENJOY GUYS !
18
19     (sics in original.) GirlsDoPorn’s niche is enigmatic in that most, if not all, women would
20     not consent to appearing in a sex video that will be published on dozens of free websites
21     that could be easily accessed by friends and family. Not long after GirlsDoPorn launched
22     its website in 2009, GirlsDoPorn publicly laughed about fraudulently inducing a victim to
23     a hotel room under the false pretense of a clothed modeling job. A caption to a video read:
24
                    This smokin hot 18 y/o teen named jessica was trying too find
25                  some money so that she could get a boob job done. She
26                  contacted us regarding an add I had placed for beauty
                    models wanted , having no idea it was actually for adult
27                  videos instead ha :) (sics in original, emphasis added.)
28

                                                    41                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.406 Page 42 of 69




 1           177. These posts were available to MindGeek in 2011 when it accepted
 2     GirlsDoPorn into its Content Partner Program and ViewShare Program and began selling,
 3     marketing, and exploiting videos featuring GirlsDoPorn’s victims. Upon information and
 4     belief, MindGeek did no due diligence regarding GirlsDoPorn’s business practices prior
 5     to partnering with GirlsDoPorn in its Content Partner Program and ViewShare Program.
 6           iv.      The Videos Contain Obvious Indicia of Fraud
 7           178. The content of GirlsDoPorn’s videos shows GirlsDoPorn lied to the young
 8     women about the publication of the video, and MindGeek admits reviewing all video
 9     submissions.
10           179. All GirlsDoPorn videos begin with a five to ten-minute “interview” of the
11     victims. The victim’s responses in the interviews made clear they believed the video
12     would not be published on the Internet or available to anyone in the United States.
13           180. Further, no content or dialogue in the interviews clarified the production
14     company was GirlsDoPorn or intended to post the subject videos on GirlsDoPorn.com or
15     any website, for that matter. Finally, in these interviews, the women often expressed how
16     they would be ostracized if the video were made public—something MindGeek and
17     GirlsDoPorn knew would occur en masse once the video was published and marketed on
18     MindGeek’s Tubesites, especially considering the doxing occurring on
19     PornWikiLeaks.com, which, as mentioned above, was a notorious website known to all in
20     the pornography industry.
21           v.       The Videos Contain Obvious Indicia of Coercion
22           181. The video content made clear the victims were subjected to coercion and did
23     not consent to all of the sex acts portrayed in the videos. Some of GirlsDoPorn’s videos
24     depict victims who are in visible distress, including, in some instances, bloodstained
25     sheets and condoms. In other videos, tracks of the victim’s tears can be seen in the
26     victim’s makeup—the victim obviously having been in tears while the camera was not
27     rolling or having been edited out by GirlsDoPorn. In some videos, furniture can be seen
28     piled in front of the hotel room door. MindGeek claims that it reviews all content, so it

                                                   42                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.407 Page 43 of 69




 1     should have seen and been alarmed by this content. Since at least 2016, numerous online
 2     forums available from a simple Google search of “girlsdoporn” detailed these signs of
 3     duress at length.
 4           vi.    The Videos Contain Obvious Use of Alcohol and Drugs
 5           182. GirlsDoPorn’s victims’ videos that MindGeek marketed, sold, and exploited
 6     include women under 21-years-old who are clearly under the influence of drugs and/or
 7     alcohol based on the victim’s gait, blurred eyes, and slurred speech. Alcohol and
 8     marijuana paraphernalia are visibly strewn about the hotel room in the background of
 9     numerous videos. Since MindGeek claims that a human content moderator reviews every
10     video, it should have been aware women in GirlsDoPorn’s videos were frequently under
11     the influence.
12           vii.   GirlsDoPorn Made Publicly Available Statements Containing
13                  Admissions of Unlawful Acts
14           183. Beginning in or around 2014, GirlsDoPorn operated an online forum that
15     included firsthand accounts of the fraudulent and coercive tactics it used. For example,
16     the forum included an account directly from GirlsDoPorn’s owners of a woman who
17     “flip[ed] out in the middle of the shoot [and] had a panic attack” when she “had enough”
18     and locked herself in the bathroom to avoid continuing with the filming process. In the
19     narrative, GirlsDoPorn mocked the victim for calling her mother for help and described
20     their efforts to convince her to finish the scene. GirlsDoPorn joked about the woman
21     being so upset that she disappeared from the hotel room and was never heard from again.
22           184. GirlsDoPorn published this post in its forum in or around March 2015,
23     where it remained live and publicly available until the forum was taken down in or
24     around January 2020.
25     ///
26     ///
27     ///
28     ///

                                                   43                         Case No. 20CV02440
                                FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.408 Page 44 of 69




 1           viii. Several Victims Publicly Posted Survival Stories Describing
 2                  GirlsDoPorn’s Unlawful Acts
 3           185. Numerous victims have also come forward publicly to detail the force, fraud,
 4     and coercion they underwent from GirlsDoPorn. In 2016, one victim published a detailed
 5     account of the fraud on Reddit. It reads:
 6                  One day, I answered an ad for “beginmodeling.com” and after
                    that, my life would never the same. From the minute Johnathan
 7
                    contacted me, I was lied to repeatedly, manipulated, and coerced
 8                  into filming. A fake website, fake references from “past models”,
 9                  the entire premise is a lie.
10                  […]
11                  He’ll convince you that no one will ever see it, it’s for
12                  Australia/foreign markets only, it’s only released on DVDs, etc.
                    I knew nothing about the industry before this, how was I to know
13                  I was being naive? If you refuse, they tell you you’ll have to
14                  reimburse them for the flight/hotels. You’re all alone,
15                  surrounded by people you don’t know, and you only have one
                    choice.
16
17                  Dre will offer to smoke with you, Johnathan will offer you a
                    drink, before you know it, they’ve got cameras out and they’re
18                  recording you. They read you lines. “I am not under the
19                  influence and I consent to the filming..” They’re pulling out
                    contracts. They don’t give you time to read them. “Begin
20
                    Modeling” is written at the top. Why? This isn’t modeling at all!
21                  They give you a little script for your pre-interview. They tell you
22                  exactly what to say if you won’t say what they want you to. It’s
                    all fake. They are extremely smart. And extremely manipulative.
23
24                  […]
25
                    I cry at one point. They switch angles so you can’t see my face.
26                  I start to bleed. They switch again, and then abandon the sex all
27                  together. “Do you know what a facial is?” I didn’t.

28     (A true and correct copy of the entire publication is attached hereto as Exhibit 2.)

                                                    44                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.409 Page 45 of 69




 1            186. Another victim detailed her account with GirlsDoPorn online explaining
 2     how GirlsDoPorn lured her to San Diego under the guise of modeling only to be forced to
 3     film pornography. (A true and correct copy of the entire publication is attached hereto as
 4     Exhibit 3.)
 5            ix.    “Miss Delaware Teen USA” Was Publicly Maligned After Her
 6                   GirlsDoPorn Video was Leaked
 7            187. In or around June 2012, a woman, who was actively competing in beauty
 8     pageants such as Miss Teen USA, responded to a modeling advertisement and, like its
 9     other sex trafficking victims, ended up filming a pornographic video for GirlsDoPorn
10     under false pretenses and coercion.
11            188. In November 2012, that woman won the “Miss Delaware Teen USA”
12     pageant.
13            189. In February 2013, GirlsDoPorn publicly released this woman’s video on its
14     website and a trailer of the video on its channels on MindGeek’s Tubesites. Her identity
15     and status as Miss Delaware Teen USA were quickly discovered and spread across the
16     internet.
17            190. The Miss Delaware Teen USA Organization learned about the video, and the
18     woman was forced to resign her position as Miss Delaware Teen USA.
19            191. MindGeek released a public statement on its YouPorn.com Official Blog
20     coyly acknowledging that the woman’s video had “found it’s way online” (sic in original)
21     and that the woman had attempted to “den[y] any involvement in the video.” These
22     statements demonstrate MindGeek’s understanding that the woman had been defrauded
23     by GirlsDoPorn and, like all other victims who had complained to GirlsDoPorn and
24     Mindgeek at the time, believed whatever photographs and footage taken in San Diego,
25     the video would be distributed outside North America and not be release online.
26            192. MindGeek also praised GirlsDoPorn and bragged about its connection with
27     the studio that released a pornographic video apparently without the woman’s knowledge
28     or consent: “Luckily for us, Girls Do Porn, the studio responsible for the video, just so

                                                    45                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.410 Page 46 of 69




 1     happens to be a YouPorn partner and have been kind enough to upload a preview of the
 2     Miss Teen Delaware sex tape for our viewing pleasure!”
 3           193. MindGeek also acknowledged that the release of the video had caused the
 4     woman real harm: “Though [she] has resigned her title of Miss Teen Delaware, YouPorn
 5     has stepped in to take the sting out of the situation, offering her a $250,000 deal to
 6     become the first ever Miss YouPorn!”
 7           194. Despite its knowledge of the obvious fraud and coercion, instead of
 8     investigating further or taking steps to remove the apparently non-consensual content,
 9     MindGeek used the buzz created by the teenager’s humiliation to further promote the
10     video, its Content Partner GirlsDoPorn, and its own Tubesite—notwithstanding the ruin it
11     would cause the victim.
12           x.     GirlsDoPorn Provided MindGeek with Unbelievable Responses after
13                  Victims Complained to MindGeek
14           195. As part of the DMCA process, when a victim sent a takedown notice to
15     MindGeek, GirlsDoPorn had the opportunity to respond. GirlsDoPorn’s responses were
16     from a purported Chief Executive Officer with a clearly fake name for an entity
17     purportedly incorporated in the tiny third world nation of Vanuatu. GirlsDoPorn’s
18     response to takedown notices sent to MindGeek often stated: “My name is Jordan Powers
19     and I am the CEO of BUBBLEGUM FILMS /GIRLSDOPORN.COM.” The signature
20     block “Jordan Powers” responded with stated:
21
                    Thank you.
22                  BUBBLEGUMFILMS INC
23                  c/o GT Group Limited
                    1st Floor Pacific Building
24                  Port Vila, Vanuatu 65774
25                  DMCA@MOMPOV.COM
26           196. Furthermore, on information and belief, neither “Bubblegum Films, Inc.”
27     nor any other dubious Vanuatu entities GirlsDoPorn used was a party to GirlsDoPorn’s
28     contracts with MindGeek for the Content Partner Program and Viewshare Program.

                                                    46                           Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.411 Page 47 of 69




 1     Rather, on the GirlsDoPorn side, the parties and signatories to these agreements were
 2     Pratt and/or his San Diego, California-based GirlsDoPorn entity, BLL Media, Inc.
 3     GirlsDoPorn also listed Bubblegum Films, Inc. and the Vanuatu address as its 2257
 4     location. Consequently, MindGeek was aware that GirlsDoPorn maintained a fake
 5     international front for its operation out of a tiny remote island in the Pacific.
 6            197. In the event the above dubious correspondence was not unbelievable
 7     enough, in 2011, media widely publicized that authorities shut down GT Group Limited,
 8     which purportedly incorporated Bubblegum Films, Inc., because it was a criminal
 9     operation helping launder money for criminal enterprises, such as drug cartels and
10     gunrunners.21
11            xi.    Twenty-Two Victims Publicly Filed a Lawsuit Detailing GirlsDoPorn’s
12                   Unlawful Practices, Which Received Extensive Media Coverage
13            198. On June 2, 2016, four plaintiffs sued GirlsDoPorn for fraud and privacy
14     claims in the State Court Action. By March 2017, there were twenty-two (22) plaintiffs
15     in that case. The lawsuit garnered significant press, some of which targeted MindGeek’s
16     role in publishing the victims’ videos. Each of the plaintiffs in the State Court Action
17     filed numerous public declarations detailing the fraud and coercion they underwent. As
18     early as 2017, the San Diego Superior Court found plaintiffs were more likely than not
19     going to prevail at trial.
20            xii.   MindGeek Was Served With A Subpoena Seeking the Records of
21                   Victims Complaining About Fraud and Requesting Removal of Videos
22            199. On September 19, 2017, the plaintiffs in the State Court Action served
23     MindGeek with a subpoena seeking documents related to takedown requests for
24     PornHub.com, YouPorn.com, and Redtube.com.
25     ///
26
27     21
         See Gerard Ryle, Inside the shell: Drugs, arms and tax scams, INTERNATIONAL
28     CONSORTIUM OF INVESTIGATIVE JOURNALISTS (Feb. 7, 2013), available at
       https://www.icij.org/ investigations/offshore/geoffrey-taylor/.

                                                     47                           Case No. 20CV02440
                                    FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.412 Page 48 of 69




 1           200. Further, in January 2019, the San Diego Superior Court found there was a
 2     “substantial probability” that plaintiffs would prevail on their fraud claims, which, under
 3     California law, required clear and convincing evidence of the fraud. Based on the
 4     findings, the San Diego Superior Court issued an order allowing plaintiffs to do pretrial
 5     financial discovery for punitive damages under Civil Code section 3295.
 6           xiii. MindGeek’s Own DMCA Attorney Provided Expert Testimony in the
 7                  State Court Action
 8           201. In March 2019, GirlsDoPorn designated MindGeek’s very own DMCA
 9     attorney, Lawrence Walters, as an expert on affiliate marketing issues. Plaintiffs in that
10     action deposed Mr. Walters.
11           202. Mr. Walters was scheduled to testify in persona but did not appear after the
12     criminal charges were filed. His deposition transcript and video were admitted into
13     evidence instead.
14           203. Despite its knowledge of the ongoing State Court Action, MindGeek
15     continued to publish and profit from the GirlsDoPorn victim’s videos, completely
16     ignoring the dozens of public declarations and hard evidence of its fraud and coercion.
17           xiv.   MindGeek Attempted to Purchase GirlsDoPorn During the State Court
18                  Action
19           204. Upon information and belief, around 2018, while the State Court Action was
20     pending, MindGeek entered into a Letter of Intent with GirlsDoPorn seeking to purchase
21     GirlsDoPorn’s video library and that, during the due diligence for this prospective
22     acquisition, MindGeek further learned of the fraud and coercion GirlsDoPorn use to
23     recruit and groom its victims causing MindGeek to back out of the purchase. MindGeek
24     continued to partner with GirlsDoPorn pulling out of the transaction.
25           xv.    MindGeek Removed GirlsDoPorn Videos From its General Library,
26                  But Not From GirlsDoPorn’s Channel or From the ViewShare Program
27           205. MindGeek’s websites have a flaw in that they allow pirates to upload its
28     Content Partners’ full-length videos to its general library where the public may view the

                                                    48                         Case No. 20CV02440
                                FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.413 Page 49 of 69




 1     videos for free. Having full-length videos in the general library hurts MindGeek’s
 2     business in that potential customers will be less inclined to purchase subscriptions from
 3     MindGeek’s Content Partners’ paysites and generate affiliate fees for MindGeek if the
 4     potential customers can simply view the Content Partner’s full-length videos for free in
 5     the general library.
 6           206. Plaintiffs are informed and believe and thereon allege that MindGeek
 7     employees scour the general library to remove full-length versions of its Content
 8     Partners’ videos from its general library.
 9           207. Plaintiffs are informed and believe that, when victims of GirlsDoPorn’s sex
10     trafficking venture complained to MindGeek about their GirlsDoPorn videos, MindGeek
11     only removed the videos from the general library on its Tubesites and would not remove
12     any of the videos from its Content Partners’ Channels, which MindGeek had itself spent
13     considerable time and expense optimizing, editing, and marketing. Indeed, when
14     GirlsDoPorn victims alerted MindGeek to a full-length video in its general library, the
15     victims were simply doing MindGeek a favor by locating videos they were already
16     attempting to find and remove. MindGeek’s decision of whether to remove a video was
17     primarily, if not solely, driven by whether the video was profitable for MindGeek, such
18     as videos on the GirlsDoPorn Channel or on ViewShare and had nothing to do with
19     whether the victim consented.
20           208. Plaintiffs are informed and believe that MindGeek never conducted any
21     investigations into the victims’ claims of lack of consent in determining whether to
22     remove any videos.
23     I.    DESPITE ITS KNOWLEDGE OF GIRLSDOPORN’S UNLAWFUL BUSINESS PRACTICES,
24           MINDGEEK MAINTAINED ITS PARTNERSHIP WITH THE SEX TRAFFICKING
25           VENTURE FOR YEARS AND CONTINUES TO REAP THE BENEFITS TO THIS DAY
26           209. Despite the fifteen aforementioned independent reasons that MindGeek
27     knew, acted in reckless disregard of the fact, and/or should have known that GirlsDoPorn
28     was engaged in sex trafficking, MindGeek continued its partnership with GirlsDoPorn.

                                                    49                         Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.414 Page 50 of 69




 1           210. By maintaining its partnership with GirlsDoPorn, MindGeek continued to
 2     solicit and pay for new content from GirlsDoPorn, encouraging GirlsDoPorn to continue
 3     sex trafficking more and more women.
 4           211. Upon information and belief, MindGeek knew that GirlsDoPorn’s business
 5     practice of defrauding women into filming pornographic videos was part of what made
 6     the videos so popular. In February 2013, if not before, MindGeek learned the value of
 7     GirlsDoPorn’s fraudulent business practices and nonconsensual videos when Miss
 8     Delaware Teen USA’s video was released and she was publicly identified in the video,
 9     generating media attention and interest all over the internet. MindGeek also learned from
10     PornWikiLeaks that GirlsDoPorn’s unlawful business practices and the doxing of its
11     victims increased the popularity of the videos and drove up their value.
12           212. It was not until the State Court Action was ready to proceed to trial in July
13     2019 that MindGeek made any effort to remove GirlsDoPorn videos. And even then,
14     MindGeek only agreed, grudgingly, to remove videos of the twenty-two plaintiffs in the
15     State Court Action. GirlsDoPorn’s channel and all other videos remained live.
16           213. In October 2019 when the owners and operators of GirlsDoPorn were
17     indicted on federal sex trafficking charges and GirlsDoPorn was shut down by federal
18     authorities, MindGeek technically ended its partnership with GirlsDoPorn because at that
19     point, there was no company left. However, MindGeek continued hosting and benefitting
20     from GirlsDoPorn’s videos on its Tubesites long after the criminal indictment.
21           214. Upon information and belief, when the criminal indictment was filed and
22     members of GirlsDoPorn were arrested, the media coverage that followed caused a spike
23     in the public’s interest in GirlsDoPorn’s videos. Accordingly, MindGeek enjoyed the
24     financial benefit of increased traffic to its Tubesites as more people learned about
25     GirlsDoPorn through the media reports and sought out its content.
26           215. Similarly, when Hon. Kevin Enright issued his preliminary statement of
27     decision on January 2, 2020 finding GirlsDoPorn liable for nearly $13 million in damages
28     for various forms of fraud, misappropriation of likeness, deceptive business practices,

                                                    50                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.415 Page 51 of 69




 1     another spike in media coverage and public interest occurred. Upon information and
 2     belief, because MindGeek Tubesites still hosted many GirlsDoPorn videos at this time,
 3     MindGeek enjoyed the financial benefit of increased traffic to its Tubesites from those
 4     searching for GirlsDoPorn videos in early 2020.
 5           216. Nearly a month later, MindGeek finally made efforts to GirlsDoPorn videos
 6     featuring non-plaintiffs from its Tubesites.
 7           217. As of December 12, 2020, MindGeek still hosted GirlsDoPorn’s videos on
 8     its websites, including videos of Plaintiffs. The URLs for the victims’ videos contained
 9     affiliate tails and were surrounded by hyperlink advertisements that, if clicked, redirected
10     the visitors to various paysites. Most of the hyperlink advertisements on these victim’s
11     videos redirected the visitor to MindGeek’s paysite, www.Brazzers.com. Others
12     redirected the visitor to third party paysites, such as JerkMate.com. Accordingly,
13     MindGeek continued to benefit from GirlsDoPorn’s sex trafficking venture throughout
14     2020. Mindgeek finally removed those videos after Plaintiffs filed the initial complaint.
15     J.    MINDGEEK FACILITATES AND ENCOURAGES NON-CONSENSUAL CONTENT ON ITS
16           TUBESITES BECAUSE MINDGEEK ITSELF BENEFITS FROM SUCH CONTENT
17           218. GirlsDoPorn victims are only a subset of the many victims who have had
18     non-consensual or underage videos posted on MindGeek’s Tubesites from which
19     MindGeek has benefitted and profited.
20           219. MindGeek has a long, well-documented history of content depicting non-
21     consensual sexual acts being posted, viewed, shared, and monetized on its Tubesites,
22     including, inter alia, videos of children engaged in sexual acts, women being raped, sex
23     acts filmed using “spy-cams” without gaining one or more participant’s consent, sex acts
24     performed while one party was clearly unconscious or severely impaired. MindGeek has
25     always been aware of such non-consensual and illegal content on its Tubesites and has
26     not only permitted it to remain but has gone out of its way to ensure that it remains.
27           220. MindGeek claims that it has always employed content moderators and used
28     software to ensure unlawful content did not reach its Tubesites or, if it did, to remove the

                                                      51                        Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.416 Page 52 of 69




 1     unlawful content as soon as it was discovered. These claims cannot be true. Despite
 2     touting itself as an industry-leading technology company, innumerable videos have
 3     appeared on MindGeek’s Tubesites that are plainly unlawful on their face based on the
 4     video’s title, description, tags, and/or a cursory review of the content.
 5            221. Even worse, many sex trafficking victims have come forward with
 6     harrowing stories begging MindGeek to remove clearly non-consensual videos from its
 7     Tubesites but being ignored or given the run-around. Shockingly, former content
 8     moderators employed by MindGeek have stated publicly that their superiors directed
 9     them that their job was not to find and remove non-consensual content, but to find a
10     justification to leave questionable videos on the sites.
11            222. Finally, even when unlawful videos were identified and removed, they often
12     quickly reappear. MindGeek has knowingly chosen not to take actions to ensure that
13     non-consensual videos cannot be reposted despite always having the technology and
14     ability to do so.
15            223. Each of MindGeek’s decisions, policies, and practices, including those with
16     respect to GirlsDoPorn, can be explained by a single fact: non-consensual videos are
17     popular, drive traffic to affiliates, and increase revenue for MindGeek.
18                 i.        As Technology Company Leading the Industry in Data-Mining,
19                           MindGeek Knows Exactly What Content Is On Its Tubesites
20            224. On the homepage of its website, MindGeek describes itself as “a global
21     industry-leading information technology firm” that provides the following services:
22                      a.   “Search Engine Marketing – The SEM team increases brand exposure
23                           and improves ROI by leveraging proven multi-channel inbound
24                           marketing strategies.”
25                      b.   “Data Analysis – Handling massive amounts of insightful data daily
26                           translates into optimized content and better user experiences.”
27     ///
28     ///

                                                      52                           Case No. 20CV02440
                                   FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.417 Page 53 of 69




 1                     c.   “Ad Platforms – Promotes better monetization for customers looking
 2                          to reach their target demographic audience easily and quickly.”22
 3              225. MindGeek deploys cutting-edge data-mining techniques to analyze the
 4     millions of hours of video on its Tubesites to learn about its users’ preferences and
 5     maximize its profits. In fact, MindGeek is considered one of the foremost leaders in data
 6     analysis.23
 7              226. “Detailed data tracking the sexual fantasies of hundreds of millions of
 8     people direct what MindGeek orders production studios to shoot for their subscription
 9     pages, which are then promoted on the company’s vast network of tube sites to tap into
10     their massive audience. If the ‘free’ product flops, audiences for premium products grow
11     and vice versa leaving MindGeek profiting either way[.]”24
12              227. MindGeek’s entire business model is built around gathering and analyzing
13     detailed data about the content on its Tubesites. MindGeek knows exactly what is on its
14     Tubesites and knows which types of content are the most popular and drive the most
15     revenue. MindGeek’s business practice is to permit content to remain on its Tubesites as
16     long as that content is popular and drives revenue—regardless of whether that content is
17     legal or not.
18     ///
19
20
       22
             Who We Are and What We Do, MindGeek.com (last visited Mar. 31, 2021).
21     23
         “MindGeek is at the leading edge of the second digital disruption: a highly successful
22     company that has married big data, mined from billions of views, to content aggregation,
       organization, and even creation.” Kal Raustiala and Christopher J. Sprigman, The Second
23     Digital Disruption: Streaming and the Dawn of Data-Driven Creativity, 94 N.Y.U. L.
       Rev., 1555 1561 (2019), available at www.nyulawreview.org/wp-content/uploads/2019/
24     12/NYULawReview-94-6-RaustialaSprigman.pdf; see also Joe Castaldo, Lifting the veil
       of secrecy on MindGeek’s online pornography empire, THE GLOBE AND MAIL (published
25     Feb. 4, 2021) available at https://www.theglobeandmail.com/business/article-mindgeeks-
26     business-practices-under-srutiny-as-political-pressure/.
       24
         The secretive world of MindGeek: the Montreal-based company behind Pornhub and
27     RedTube, Patricia Nilsson, FINANCIAL TIMES (published Dec. 18, 2020), available at
28     https://financialpost.com/financial-times/the-secretive-world-of-mindgeek-the-montreal-
       based-company-behind-pornhub-and-redtube.

                                                     53                         Case No. 20CV02440
                                  FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.418 Page 54 of 69




 1                  ii.    MindGeek Makes No Effort to Find Non-Consensual Content On
 2                         Its Tubesites
 3           228. MindGeek claims it does not want non-consensual videos on its Tubesites
 4     and is making a good faith effort to remove non-consensual content. These claims
 5     simply are not credible when considered in light of the many videos on MindGeek’s
 6     Tubesites that are easily recognizable as non-consensual based on the titles, tags, or
 7     descriptions that clearly indicate the videos are non-consensual or the content itself.
 8           229. During his testimony before the Standing Committee on Access to
 9     Information, Privacy and Ethics (“ETHI”) for Canada’s House of Commons, MindGeek
10     Chief Executive Officer, Feras Antoon stated that “every single piece of content is
11     viewed by our human moderators.” During the same meeting, MindGeek Chief
12     Operating Officer, David Tassillo testified, “the content will not go live unless a human
13     moderator views it. I want to assure the panel of that.” Mr. Tassillo also stated that
14     MindGeek used several types of software to find non-consensual content.25
15           230. Despite this testimony, videos with the following titles have appeared on
16     MindGeek’s Tubesites:
17
                    “Young Teen Gets Pounded”; “Old Man with Young Teen”;
18                  “Young Girl Tricked”; “A Club Where you can Play with Little
19                  Girls, and It's So Fun”; “Cute Amateur Teen Drunk and Stoned”;
                    “First BBC on Drugs”; “Stolen Teens’ Secret Peeing Scenes”,
20                  with video cameras inside girls’ toilets videotaping them without
21                  their knowledge; “Amateur Sex Tape Stolen from Teen Girl's
                    Computer”; “Daddy F[***]s Young Teen Boy Virgin, First
22
                    Time”; “Tika Virgin from High School Jakarta Grade Two”;
23                  “Jovencitas violadas”, meaning “young rape”, from an unknown
24                  user; “Drunk Teen F[***]d by Black Stranger”; “Innocent
                    Teenage Girls are Used and Exploited”; “Crying Teen”; “Passed
25                  Out Teen”; “Very Young South American” with the tags
26
27     25
         Unofficial Transcript, Evidence of 19th Meeting of ETHI, p. 3 (Feb. 5, 2021) available
28     at www.ourcommons.ca/Content/Committee/432/ETHI/Evidence/EV11098412/
       ETHIEV19-E.PDF.”

                                                    54                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.419 Page 55 of 69




 1                      “teenager” and “young”, and a comment says, “This girls looks
                        13”; “Chinese Northeast Middle School”; “Junior High School
 2                      Student”; “Anal Crying Teen”; “I’m 14”, with a video of a young
 3                      boy masturbating; “Gay 14”, a video of a young boy
                        masturbating; and “Pinay Junior High Student”. . . “F[****]d
 4                      Sister Hard in the Ass While She Was Drunk and Sleeping”;
 5                      “Drunk Girl Gets Handcuffed and Abused Next to the Party”;
                        “F[****]d Sleeping Schoolgirl After a Drunk Party”; and
 6
                        “Tinder Girl Passed Out At My House, So I Stuck It in Her Ass”
 7                      . . . “Anal Sex With a Drunk Girl”; “Drunk Asian Girl Humped
 8                      By My Friend”; “Hidden Camera: Girls in the Toilet At Prom”;
                        and “CCTV in Changing Room: Full Naked Hockey Team” . . .
 9                      “Black Slave Girl Brutalized”; “How to Treat Your N[****]r”;
10                      “Real Drunk Stupid Chink Whore”[.]26
11     Such titles clearly indicate the videos contain blatantly non-consensual sexual acts. No
12     good faith effort to find and remove non-consensual content could have possibly missed
13     videos with such titles.
14                231. Other videos are easily identified as non-consensual based on a cursory
15     review of the comments section. Documented examples of comments on Pornhub videos
16     include: “This girls looks 13”; “Isn’t this technically child porn?”, “She looks 13. That’s
17     illegal”, “Wow, she looks like she’s 12”, “I’m not legal but I have a winning video”, “She
18     looks nine. Trade CP?”, and “She looks like she’s 12, like she hasn’t even hit puberty.”27
19     Such comments and the associated videos have remained on MindGeek’s Tubesites for
20     weeks, months, and years. This would not be the case if MindGeek had been making a
21     good faith effort to remove non-consensual videos.
22                232. Not only is Mindgeek’s claim it reviews every video dubious in light of
23     these videos, but this claim is also practically impossible. Upon information and belief,
24
25     26
         Testimony of Laila Mickelwait, Evidence of 20th Meeting of ETHI, supra note 26, pp.
26     14-15 (redacted for profanity). These titles were documented before MindGeek’s mass
       deletion of 10 million videos in December 2020 after media reports accusing MindGeek
27     of hosting sex trafficking videos and several credit card companies discontinued their
       relationships with Pornhub based on those allegations. Id.
28     27
            Id.

                                                      55                         Case No. 20CV02440
                                    FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.420 Page 56 of 69




 1     MindGeek employs only eighty (80) moderators to review content across all of its
 2     websites worldwide, which includes approximately 1.36 million hours of new video that
 3     is uploaded each year. By contrast, Facebook has 15,000 moderators.28
 4              233. Plaintiffs are further informed and believe that, “as of early 2020, Pornhub
 5     had under 10 moderators per eight-hour shift reviewing content on the site, in Cyprus.
 6     They had only 30 to 31 employees per day looking at content,” for all of MindGeek
 7     Tubesites.29 MindGeek has refused to disclose the number of content moderators in its
 8     employ either currently or in the past. However, MindGeek admits that it employs only
 9     about 1,800 individuals total.
10              234. Plaintiffs are informed and believe that MindGeek’s officers, directors, and
11     managing agents knew that a significant number of videos featuring underage and non-
12     consensual victims were being uploaded by Content Partners and members of the public
13     to MindGeek’s Tubesites on a daily basis and that MindGeek’s officers, directors and
14     managing agents made a deliberate decision to institute policies and procedures within
15     MindGeek’s reporting system that would prevent content moderators who learn of this
16     illegal material from alerting any officer, director or managing agent of the presence of
17     the illegal video on Mindgeek’s websites.
18              235. According to one former MindGeek employee, “[t]he goal for a content
19     moderator is to let as much content as possible go through.”30
20              236. Another former MindGeek employee explained that, as a content moderator,
21     he was expected to “moderate” up to 1,200 videos per day, and stated, “[o]ur job was to
22     find weird excuses to keep videos on our sites.” His team joked about the “circuitous
23
24
25
       28
26      Nicholas Kristof, The Children of Pornhub, THE NEW YORK TIMES, Dec. 4, 2020
       www.nytimes.com/ 2020/12/04/opinion/sunday/pornhub-rape-trafficking.html.
27     29
            Testimony of L. Mickelwait, Evidence of 20th Meeting of ETHI, surpa note 26, p. 15.
28     30
            See Children of Pornhub, supra note 28.

                                                      56                        Case No. 20CV02440
                                  FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.421 Page 57 of 69




 1     logic that managers employed when they approved questionable videos.”31
 2           237. In addition to the human moderators who review the content, MindGeek also
 3     claims that it uses several types of software to screen for illegal content, however it is
 4     unclear what function each software is capable of performing, how Mindgeek uses each
 5     software, and when each software was acquired and implemented.32 Upon information
 6     and belief, MindGeek either recently acquired these software or did not use them in a
 7     good faith effort to find and remove unlawful content.
 8                  iii.   MindGeek Makes No Effort to Remove Non-Consensual Videos—
 9                         Even After Victims Identify Them And Beg For Their Removal
10           238. Dozens of victims have come forward in recent months to tell harrowing
11     stories about finding explicit non-consensual video(s) of themselves on Pornhub,
12     including videos depicting violent rape, children as young as ten years old engaged in sex
13     acts, and the sexual assault of women who are unconscious or severely intoxicated and
14     unable to give consent, to name a few. These victims describe contacting MindGeek to
15     request the video(s) be removed and either being outright refused or forced to jump
16     through unnecessary hoops to prove their identity despite the obvious illegality of the
17     content. When MindGeek did remove content, it did so slowly and reluctantly, and the
18     ///
19     ///
20
21     31
         Meghan Morris, Former Pornhub moderators describe lax rules while being ordered to
22     watch up to 1,200 videos per day: ‘Our job was to find weird excuses to keep videos on
       our sites’, BUSINESS INSIDER (Dec. 16, 2020, 12:46 PM) available at
23     www.businessinsider.com/inside-pornhub-parent-company-mindgeeks-moderation-
       process-2020-12?utm_source=notification&utm_medium=referral. This employee
24     recalls that in March 2020, Mindgeek increased the number of moderators and were
       instructed to flag videos “that he said would have sailed through before the increased
25     scrutiny of MindGeek’s sites, like videos depicting performers simulating scenes of sex
26     involving a person who was asleep, some BDSM content, and videos with visible bottles
       of alcohol.” Id.
27     32
         Evidence of 19th Meeting of ETHI, supra note 25, p. 3. Mr. Tassillo stated, “I can
28     guarantee you that every piece of content, before it’s actually made available on the
       website, goes through several different filters.” Id. at p. 12.

                                                     57                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.422 Page 58 of 69




 1     content almost always reappeared immediately.33
 2              239. Plaintiffs are informed and believed:
 3                    a.    A 14-year-old girl found a nude video of herself, which she had taken
 4                          and sent privately to her boyfriend, posted on Pornhub. She contacted
 5                          Pornhub, pretending to be her mother, to ask that the video be
 6                          removed. Pornhub took several weeks to respond and then finally
 7                          remove the video, which was re-uploaded soon thereafter. She has
 8                          gone through the same process several times.34
 9                    b.    A video of a 15-year-old girl being raped was posted on Pornhub.
10                          Pornhub refused to remove the video for three weeks, and when it
11                          finally agreed, it took another two months to actually remove the
12                          video, resulting in several hundred thousand additional views,
13                          downloads and distribution in her community.
14                    c.    A child younger than 10 was sold into trafficking and was the subject
15                          of child pornography for almost 10 years. Those videos were
16                          distributed on various MindGeek platforms where they remained until
17                          at least late 2020.
18                    d.    A 15-year-old was secretly filmed via computer hack and then
19                          extorted to do other videos. Those videos were posted on Pornhub
20                          with her personal information, distributed widely, including to her
21                          community and to her family, and subjected her to long-term abuse
22                          and stalking. When she raised the issue to Pornhub, it refused to
23
24
       33
         See Evidence of 20th Meeting of ETHI, supra note 26, pp. 2-12 (testimony of three
25     MindGeek victims); see also id. at pp. 13 – 15 (testimony of Laila Mickewait reading
26     quotes and testimonies of more than a dozen survivors whose content was distributed on
       Pornhub); see also Unofficial Transcript, Evidence of 18th Meeting of ETHI, (Feb. 1,
27     2021), available at https://www.ourcommons.ca/Content/Committee/432/ETHI/
       Evidence/EV11078599/ETHIEV18-E.PDF.
28     34
            Evidence of 18th Meeting of ETHI, supra note 33, pp. 1-2.

                                                    58                          Case No. 20CV02440
                                  FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.423 Page 59 of 69




 1                          search for the videos or take any steps to prevent their distribution.
 2                          The trauma led her to consider suicide.35
 3                    e.    One woman found explicit videos of herself taken by an ex-boyfriend
 4                          when she was severely intoxicated and posted on Pornhub without her
 5                          knowledge or consent. When she contacted Pornhub to remove the
 6                          videos, Pornhub refused, claiming that the videos had been claimed by
 7                          a “verified model.” She sent Pornhub pictures of herself trying to
 8                          prove that the profile was fake and that she was the person in the
 9                          video. Pornhub finally suspended the videos in December 2020 only
10                          after she filed a lawsuit pro se and the New York Times published its
11                          report.36
12                    f.    A woman found an explicit video of herself taken while she was
13                          underage posted on a MindGeek website. Despite reporting the video
14                          numerous times, explaining that she is underage in the video and it
15                          was taken and posted without her consent, the video remains.
16                    g.    A woman who was sex trafficked from ages 9 to 17 found videos of
17                          her being raped as a minor on Pornhub and RedTube. She was forced
18                          to get the police involved on multiple occasions to get the videos
19                          removed.
20                    h.    One woman found a video of herself being orally raped on Pornhub in
21                          which she is crying, screaming, and had a bloody nose. She spent two
22                          months pleading with Pornhub before the video was removed.37
23                    i.    A 14-year-old girl was raped by a man while another filmed. When
24                          videos of the assault appeared on Pornhub under the titles “teen crying
25
26     35
            Examples (b) through (d) were provided by Michael Bowe. Id. at p. 3.
27     36
            Witness testimony, Evidence of 20th Meeting of ETHI, supra note 26, pp. 2-4.
28     37
            Examples (f) through (h) were provided by Laila Mickelwait. Id. at pp. 13-14.

                                                     59                           Case No. 20CV02440
                                  FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.424 Page 60 of 69




 1                          and getting slapped around,” “passed out teen,” and “teen getting
 2                          destroyed,” the girl spent six months begging Pornhub to remove the
 3                          video but was ignored. Only when she set up a new email account
 4                          and posed as a lawyer threatening to take legal action were the videos
 5                          finally removed.38
 6              240. These accounts demonstrate that MindGeek’s claim that it immediately
 7     removes any video flagged as non-consensual simply is not credible. Instead, these
 8     stories are consistent with the reports from former MindGeek employees stating that
 9     MindGeek encouraged content moderators to find a way not to remove content if at all
10     possible. At the very least, these stories show that MindGeek has never acted swiftly to
11     remove videos after receiving complaints.
12              241. In some cases, when public scrutiny has been drawn to non-consensual
13     content based on comments and tags, Plaintiffs are informed and believe that MindGeek
14     has left the video on its site but manipulated the content by removing the comments and
15     tags for the videos.39 Such actions by MindGeek conceal unlawful content and interfere
16     with law enforcement’s ability to find unlawful material and pursue the perpetrators.
17              242. MindGeek claims that if content is identified as illegal, either by human
18     moderators or by software, it is prevented from being uploaded or removed from the site.
19     MindGeek also claims that “when a piece of content is taken down by either one of those
20     paths, we now automatically create a digital fingerprint of it, so when someone attempts
21     to re-upload the content, it will get blocked at the upload phase.”40
22              243. However, MindGeek also admits that, although the fingerprinting software
23     “was always available,” it was not until early 2020 (i.e., shortly after Hon. Kevin Enright
24     published the tentative decision in the State Court Action, which received extensive
25
       38
26       ‘I was raped at 14, and the video ended up on a porn site,’ Megha Mohan, BBC NEWS
       (published Feb. 10, 2020) available at https://www.bbc.com/news/stories-51391981.
27     39
            Testimony of Michael Bowe, Evidence of 18th Meeting of ETHI, supra note 33, p. 5.
28     40
            Testimony of David Tassillo, Evidence of 19th Meeting of ETHI, supra note 25, p. 6.

                                                     60                         Case No. 20CV02440
                                  FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.425 Page 61 of 69




 1     media coverage) that MindGeek began to automatically fingerprint illegal videos to
 2     prevent them from being re-uploaded. While MindGeek emphasizes that “the end-user
 3     always had the ability to use [the fingerprinting software],” throughout its initial 13 years
 4     of operation, MindGeek chose not to fingerprint content that it knew was illegal—thereby
 5     choosing to permit it to be uploaded again.41 This fact alone is proves that MindGeek had
 6     no desire to keep non-consensual content off its Tubesites.
 7                iv.   MindGeek Exploits Non-Consensual Content To Drive Profits
 8                244. Due to its extensive and technologically advanced data-mining abilities,
 9     MindGeek knows what type of content is on its Tubesites. Its business model is based on
10     its ability to identify the types of content that are the most popular.
11                245. While MindGeek claims that it does not want non-consensual content on its
12     Tubesites, in reality, MindGeek permits, facilitates, and even encourages this type of
13     illegal content because it is popular, increases traffic, and drives revenue.
14                246. Videos depicting obviously non-consensual sex acts receive millions and
15     millions of views on Pornhub and MindGeek’s other Tubesites. Although the views are
16     largely free, the increased traffic directly generates advertising revenue for MindGeek,
17     maximizes MindGeek’s search engine optimization, generate affiliate fees, and provides
18     massive amounts of valuable user data to allow MindGeek to hone its own algorithms.42
19                247. In 2020, Pornhub suggested and promoted search terms that are clearly
20     intended to return non-consensual material, such as “abused teen,” “crying teen,”
21     “punished teen,” “anal crying teen,” “sleeping teen,” “middle school sex,” “Snapchat
22     teen,” “middle student,” “stolen teen sex tape,” “stolen teen homemade,” “real hidden
23     camera,” “hidden camera,” “voyeur,” “spycam shower,” “stop f[***]ing me,” and “rape,”
24
25
26
       41
27          Id.
       42
28       See Testimony of Michael Bowe, Evidence of 18th Meeting of ETHI, supra note 33,
       pp. 2 – 6.

                                                      61                         Case No. 20CV02440
                                    FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.426 Page 62 of 69




 1     in Chinese.43 The existence of these search terms demonstrates that MindGeek knows
 2     how popular non-consensual content is among the users of its Tubesites and, shockingly,
 3     that MindGeek actively directs users to that content.
 4           248. By permitting and even promoting these search terms, MindGeek creates a
 5     market for videos depicting non-consensual content, which encourages users or producers
 6     to create such videos.
 7           249. MindGeek’s officers, directors, and managing agents were aware that non-
 8     consensual content was rampant on its Tubesites but refused to implement any policies or
 9     procedures to find and remove such content—even though they had the ability to do so.
10     Accordingly, Mindgeek’s officers, directors, and managing agents not only ratified the
11     presence of non-consensual content, including Plaintiffs’ videos, on MindGeek’s
12     Tubesites but actively solicited and encouraged it.
13     K.    MINDGEEK’S INTERNAL POLICIES AND PROCEDURES WERE INTENTIONALLY
14           DESIGNED TO PERMIT CONTENT PARTNERS TO ENGAGE IN SEX TRAFFICKING
15           AND TO KEEP ITS MANAGING AGENTS IN THE DARK ABOUT THE PERVASIVE SEX

16           TRAFFICKING CONTENT BEING DEVELOPED, MARKETED, SOLD, AND EXPLOITED
17           ON ITS TUBESITES

18           250. Plaintiffs are informed and believe that, from 2011 until October 2019,
19     MindGeek had no policies or procedures to investigate prospective Content Partners’
20     business practices or reputation prior to accepting the partner into its Content Partner
21     Program or Viewshare Program. Consequently, MindGeek made no effort to determine
22     whether the videos it marketed, sold, and exploited through those programs featured
23     victims of sex trafficking, rape, or were underage.
24           251. Further, upon information and belief, from 2011 until 2019, MindGeek had
25     no policies or procedures to investigate allegations of sex trafficking committed by its
26     Content Partners or Viewshare Partners, or standards to which its Contents Partners
27
       43
28        Testimony of L. Mickelwait, Evidence of 18th Meeting of ETHI, supra note 33, p. 14
       (redacted for profanity).

                                                    62                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.427 Page 63 of 69




 1     would be held in order to remain in such programs.
 2           252. Upon information and belief, after it partnered with GirlsDoPorn, MindGeek
 3     never investigated or questioned GirlsDoPorn about its business practices despite
 4     MindGeek obtaining knowledge of GirlsDoPorn’s fraudulent and coercive practices
 5     detailed in the victims’ complaints, public accounts of abuse, and in the State Court
 6     Action filings and testimony.
 7           253. Plaintiffs are informed and believe, from 2009 until at least October 2019,
 8     MindGeek had no policies and procedures requiring its employees to identify, flag,
 9     report, and remove unlawful content such as GirlsDoPorn videos, child pornography, or
10     other non-consensual content.
11           254. Further, upon information and belief, MindGeek failed to have any internal
12     policies or procedures requiring Content Partner and/or ViewShare Partner account
13     representatives (such as those working directly with GirlsDoPorn) to report evidence of
14     sex trafficking the representatives discovered in their dealings with the Content Partners
15     and/or ViewShare Partners to anyone else within the organization or to remove non-
16     consensual content.
17           255. If any officers, directors, or managing agents of MindGeek were not aware
18     of GirlsDoPorn’s sex trafficking venture, such ignorance was directly caused by their
19     failure to implement internal policies requiring their employees working with Content
20     Partners to report non-consensual content within the organization, despite their
21     knowledge that such content was common and popular on MindGeek’s Tubesites.
22                                                   V.
23              HISTORY OF SECTION 1595 AND THE FOSTA AMENDMENT
24                        TO THE COMMUNICATIONS DECENCY ACT
25           256. Congress designed the Trafficking Victims Protection Reauthorization Act
26     (“TVPRA”) to deter and punish, both criminally and civilly, sex traffickers and third
27     parties who benefit from sex trafficking ventures. When Congress enacted Section 1595
28     in 2003, the statute created a civil private right of action for victims against “the

                                                     63                           Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.428 Page 64 of 69




 1     perpetrators” of the sex trafficking. In 2008, Congress broadened the scope of Section
 2     1595 to include third parties who knew, or should have known, they were profiting from
 3     participation in a sex trafficking venture. Section 1595 currently states:
 4
                    An individual who is a victim of a violation of this chapter may
 5                  bring a civil action against the perpetrator (or whoever
 6                  knowingly benefits, financially or by receiving anything of
                    value from participation in a venture which that person knew
 7                  or should have known has engaged in an act in violation of
 8                  this chapter) in an appropriate district court of the United States
                    and may recover damages and reasonable attorney’s fees.
 9
10     18 U.S.C. § 1595(a) (emphasis added).44
11           257. In 2015, the First Circuit Court of Appeal held the Communications
12     Decency Act (47 U.S.C. § 230, “Section 230”) provided immunity to online companies
13     for Section 1595 lawsuits even if the company knowingly assisted sex traffickers. See
14     Doe v. Backpage.com, 817 F.3d 12 (1st Cir. 2016). However, the First Circuit concluded
15     by recommending any solution be made through the legislature. Id. at 29.
16           258. As a result of the decision in Backpage.com, Congress amended Section 230
17     as part of the Fight Online Sex Trafficking Act (“FOSTA”) to make it clear that Section
18     230 shall have “[n]o effect on sex trafficking law,” and shall not “be construed to impair
19     or limit…any claim in a civil action brought under section 1595 of title 18, if the conduct
20     underlying the claim constitutes a violation of section 1591 of that title.” 47 U.S.C. §
21     230(e)(5). The amendment to Section 230 is retroactive, applying “regardless of whether
22     the conduct alleged occurred, or is alleged to have occurred, before, on, or after ...
23     enactment.” See 132 Stat. 1253, § 4(b); see also, Woodhull Freedom Found. v. United
24     States, No. 18-5298, 2020 WL 398625 (D.C. Cir. June 24, 2020).
25
26     44
          “Section 1595 opened the door for liability against facilitators who did not directly
       traffic the victim, but benefitted from what the facilitator should have known was a
27     trafficking venture.” Marriott Int’l, Inc., 2020 WL 1939678, at *7, quoting Gallant Fish,
28     No Rest for the Wicked: Civil Liability Against Hotels in Cases of Sex Trafficking, 23
       BUFF. HUM. RTS. L. REV. 119, 138 (2011).

                                                     64                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.429 Page 65 of 69




 1           259. While FOSTA provides victims with an exception to immunity under
 2     Section 230, Section 230 does not even apply at the outset if a website defendant
 3     develops content, solicits, and pays for illegal content and/or is sued for conduct beyond
 4     mere publishing, including, for example, processing illegal financial transactions.
 5                                                 VI.
 6                                       CAUSE OF ACTION
 7                                          18 U.S.C. § 1595
 8                              (All Plaintiffs Against All Defendants)
 9           260. Plaintiffs incorporate by reference and reallege each and every allegation
10     contained above, as though fully set forth herein.
11           261. GirlsDoPorn was a “sex trafficking venture” within the meaning of Sections
12     1591 and 1595. GirlsDoPorn recruited, enticed, harbored, transported, provided,
13     obtained, advertised, maintained, patronized, and/or solicited Plaintiffs knowing a
14     combination of force, threats of force, fraud, coercion, and/or threatened abuse of law and
15     legal proceedings would be used to cause Plaintiffs to engage in commercial sex acts.
16     GirlsDoPorn had a custom and practice of using force, threats of force, fraud, coercion,
17     and/or threatened abuse of legal proceedings as part of its recruiting and filming practices
18     and used such practices in recruiting the overwhelming majority, if not all, of its victims.
19           262. Plaintiffs are all victims of GirlsDoPorn’s sex trafficking venture within the
20     of meaning of Sections 1591 and 1595. GirlsDoPorn used fraud, coercion and
21     intimidation to cause Plaintiffs to perform sex acts, which GirlsDoPorn filmed, and then
22     distributed on MindGeek’s Tubesites through MindGeek’s’ Content Partner and
23     Viewshare Programs. Plaintiffs were all trafficked after January 2011.
24           263. As early as July 2009, and definitely by June 2016, MindGeek knew, acted
25     in reckless disregard of the fact that, or, at the bare minimum, should have known,
26     GirlsDoPorn operated a sex trafficking venture that wholly relied on a combination of
27     force, threats of force, fraud, and coercion to get its victims (everyday high school and
28     college women) to engage in commercial sex acts on film.

                                                    65                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.430 Page 66 of 69




 1           264. On information and belief, MindGeek knowingly solicited a partnership with
 2     GirlsDoPorn for the very reason that Plaintiffs’ illegal sex trafficking videos had great
 3     value to MindGeek.
 4           265. GirlsDoPorn posted at least one pornographic video of each Plaintiff on
 5     GirlsDoPorn’s channel(s) on one or more MindGeek Tubesite.
 6           266. MindGeek knowingly participated in GirlsDoPorn’s sex trafficking venture
 7     generally and in the sex trafficking of Plaintiffs in particular by, inter alia:
 8                  a.     Partnering with GirlsDoPorn through its Content Partner Program and
 9                         Viewshare Program;
10                  b.     Uploading GirlsDoPorn’s sex trafficking videos to websites across its
11                         vast pornography empire including, among other sites, Pornhub.com,
12                         YouPorn.com, RedTube.com, and Tube8.com;
13                  c.     Hyperlinking, advertising, promoting, marketing, selling, and
14                         exploiting videos featuring victims of GirlsDoPorn’s sex trafficking
15                         venture, including Plaintiffs;
16                  d.     Permitting users to download GirlsDoPorn’s sex trafficking videos,
17                         which could then be uploaded to any other website or otherwise
18                         exploited;
19                  e.     Providing dedicated account representatives to work with
20                         GirlsDoPorn whose job was to maximize exposure and revenues from
21                         videos featuring Plaintiffs;
22                  f.     Assisting GirlsDoPorn in monetizing sex trafficking videos by acting
23                         as an affiliate for GirlsDoPorn.com and other paysites;
24                  g.     Providing search engine optimization services to GirlsDoPorn;
25                  h.     Actively suggesting GirlsDoPorn content to users of MindGeek’s
26                         Tubesites;
27     ///
28     ///

                                                      66                           Case No. 20CV02440
                                  FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.431 Page 67 of 69




 1                  i.     Creating, drafting, developing, and designing trailers, titles,
 2                         descriptions, tags, advertisements, logos, images, and other content
 3                         for GirlsDoPorn’s videos and Channel(s);
 4                  j.     Refusing to remove GirlsDoPorn’s sex trafficking videos when
 5                         victims complained and even after it learned about and was
 6                         subpoenaed in the State Court Action;
 7                  k.     Refusing to fingerprint GirlsDoPorn videos, including Plaintiffs’
 8                         videos, after removing the videos, thereby allowing the videos to be
 9                         re-uploaded;
10                  l.     Removing user comments containing references to fraud, force, or
11                         coercion being used in filming the videos;
12                  m.     Facilitating financial transactions and distributing funds to
13                         GirlsDoPorn for the illegal videos; and
14                  n.     Failing to report GirlsDoPorn’s sex trafficking venture to law
15                         enforcement authorities.
16           267. MindGeek knowingly benefitted from GirlsDoPorn’s sex trafficking venture
17     in general and from the sex trafficking of Plaintiffs in particular by, inter alia:
18                  a.     Earning millions of dollars in affiliate fees through the Content
19                         Partner program by sending user traffic from MindGeek’s Tubesites
20                         to GirlsDoPorn’s paysites;
21                  b.     Earning millions of dollars by selling “premium” subscriptions
22                         through the ViewShare Program using videos featuring GirlsDoPorn’s
23                         victims, including Plaintiffs;
24                  c.     Enjoying the increased traffic to its Tubesites created by the presence
25                         of GirlsDoPorn content, including Plaintiffs’ videos, on its Tubesites,
26                         which provided MindGeek increased advertisement revenue and
27                         increased sales of MindGeek’s own products; and
28

                                                      67                          Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.432 Page 68 of 69




 1                   d.     Hosting GirlsDoPorn’s victims’ videos in the general library of its
 2                          freesites, which resulted in increased web traffic to MindGeek’s
 3                          Tubesites which, in turn, generated affiliate fees and subscriptions
 4                          from third party paysites and MindGeek’s own paysites, such as
 5                          Brazzers.com and RealityKings.com.
 6            268. As a proximate result of MindGeek’s knowing financial benefit and
 7     participation in GirlsDoPorn’s sex trafficking venture, Plaintiffs have suffered damages,
 8     including, but not limited to, severe emotional distress, significant trauma, attempted
 9     suicide, and social and familial ostracization. Further, MindGeek has received ill-gotten
10     gains by selling, marketing, and exploiting videos featuring Plaintiffs’ likenesses.
11            269. Plaintiffs are informed and believe and thereon allege MindGeek’s
12     employees, officers, directors and/or managing agents had knowledge of GirlsDoPorn’s
13     sex trafficking venture or recklessly disregarded such.
14            270. MindGeek’s actions were intentional, malicious, fraudulent, oppressive,
15     outrageous, despicable, and taken in reckless disregard of the Plaintiffs’ rights. Plaintiffs
16     are entitled to punitive damages to punish MindGeek for its actions and to deter others
17     from acting similarly in the future.
18                                                  VII.
19                                      PRAYER FOR RELIEF
20            WHEREFORE, Plaintiffs demand judgment in their favor and against the
21     Defendants, jointly and severally:
22            a.     Awarding Plaintiffs compensatory damages in an amount that exceeds one
23     million dollars for each plaintiff;
24            b.     Awarding Plaintiffs restitution for all monies MindGeek earned marketing,
25     selling and exploiting Plaintiffs’ videos;
26            c.     Awarding Plaintiffs punitive damages in an amount that exceeds one million
27     dollars per plaintiff;
28            d.     Awarding Plaintiffs their attorney fees;

                                                     68                          Case No. 20CV02440
                                  FIRST AMENDED COMPLAINT
     Case 3:20-cv-02440-WQH-KSC Document 23 Filed 04/01/21 PageID.433 Page 69 of 69




 1           e.     Awarding Plaintiffs their costs and expenses;
 2           f.     Awarding Plaintiffs pre-judgment and post-judgment interest;
 3           g.     Permanently enjoining the Defendants from hosting Plaintiffs’ videos and/or
 4     profiting therefrom;
 5           h.     Declaring the Defendants as alter egos; and
 6           i.     Granting such other and further relief as this Court deems just and equitable.
 7                                                 VIII.
 8                                  DEMAND FOR JURY TRIAL
 9           Plaintiffs demand a jury trial for all triable issues of fact.
10
11     RESPECTFULLY SUBMITTED:
12
13     Dated: April 1, 2021                     By:    _s/ Brian M. Holm_____________
14                                                            Brian M. Holm
                                                              John J. O’Brien
15                                                            Edward D. Chapin
16                                                            Cara W. Van Dorn
17                                                            Attorneys for Plaintiffs
                                                              Email: brian@holmlawgroup.com
18                                                                    john@theobrienlawfirm.com
19                                                                    echapin2@sanfordheisler.com
                                                                      cvandorn@sanfordheisler.com
20
21
22
23
24
25
26
27
28

                                                      69                       Case No. 20CV02440
                                 FIRST AMENDED COMPLAINT
